



AIA Document A141- 2014
Standard Form of Agreement Between Owner and Design-Builder


AGREEMENT made as of the « 24th » day of « July » in the year « 2019 »
(In words, indicate day, month and year.)


BETWEEN the Owner:
(Name, legal status, address and other information)


« Fox Factory Inc »
« a CA corporation »
« 6634 Hwy 53 »
« Braselton GA 30517 »
« »


and the Design-Builder:
(Name, legal status, address and other information)


« Carroll Daniel Construction Co »
« a GA corporation »
« 921 Athens Street »
« Gainesville, GA 30501 »
« »


for the following Project:
(Name, location and detailed description)


« Fox GA Factory »
« Gainesville GA »
« An ~ 309k SF factory located in Gainesville Industrial Park West »


The Owner and Design-Builder agree as follows.





--------------------------------------------------------------------------------





TABLE OF ARTICLES


1
GENERAL PROVISIONS



2
COMPENSATION AND PROGRESS PAYMENTS



3
GENERAL REQUIREMENTS OF THE WORK OF THE DESIGN-BUILD CONTRACT



4
WORK PRIOR TO EXECUTION OF THE DESIGN-BUILD AMENDMENT



5
WORK FOLLOWING EXECUTION OF THE DESIGN-BUILD AMENDMENT



6
CHANGES IN THE WORK



7
OWNER’S RESPONSIBILITIES



8
TIME



9
PAYMENT APPLICATIONS AND PROJECT COMPLETION



10
PROTECTION OF PERSONS AND PROPERTY



11
UNCOVERING AND CORRECTION OF WORK



12
COPYRIGHTS AND LICENSES



13
TERMINATION OR SUSPENSION



14
CLAIMS AND DISPUTE RESOLUTION



15
MISCELLANEOUS PROVISIONS



16
SCOPE OF THE AGREEMENT



TABLE OF EXHIBITS


A
DESIGN-BUILD AMENDMENT



B
INSURANCE AND BONDS



C
INTENTIONALLY DELETED



ARTICLE 1   GENERAL PROVISIONS
§ 1.1 Owner’s Criteria
This Agreement is based on the Owner’s Criteria set forth in this Section 1.1.


« Design-Builder to provide design and construction services as directed by the
Owner. Civil and site design will be provided by the owner and coordinated by
the design-builder. Detailed scope for the individual pricing components will be
further defined with the component packages. Packages will include site,
foundation and structure, and 100% documents. See exhibit “A” section 1.2.1. »


§ 1.1.1 The Owner’s program for the Project:
(Set forth the program, identify documentation in which the program is set
forth, or state the manner in which the program will be developed.)


« Design-Builder to provide all design and construction services for the
buildings as they are defined to meet the Owner’s needs. »


§ 1.1.2 The Owner’s design requirements for the Project and related
documentation:





--------------------------------------------------------------------------------





(Identify below, or in an attached exhibit, the documentation that contains the
Owner’s design requirements, including any performance specifications for the
Project.)


« To be developed during the design phase. »


§ 1.1.3 The Project’s physical characteristics:
(Identify or describe, if appropriate, size, location, dimensions, or other
pertinent information, such as geotechnical reports; site, boundary and
topographic surveys; traffic and utility studies; availability of public and
private utilities and services; legal description of the site; etc.)


« An ~ 309k SF factory located in Gainesville Industrial Park West »


§ 1.1.4 The Owner’s anticipated Sustainable Objective for the Project, if any:
(Identify the Owner’s Sustainable Objective for the Project such as
Sustainability Certification, benefit to the environment, enhancement to the
health and well-being of building occupants, or improvement of energy
efficiency. If the Owner identifies a Sustainable Objective, incorporate AIA
Document A141™-2014, Exhibit C, Sustainable Projects, into this Agreement to
define the terms, conditions and Work related to the Owner’s Sustainable
Objective.)


« N/A »


§ 1.1.5 Incentive programs the Owner intends to pursue for the Project,
including those related to the Sustainable Objective, and any deadlines for
receiving the incentives that are dependent on, or related to, the
Design-Builder’s services, are as follows:
(Identify incentive programs the Owner intends to pursue for the Project and
deadlines for submitting or applying for the incentive programs.)


« N/A »


§ 1.1.6 The Owner’s budget for the Work to be provided by the Design-Builder is
set forth below:
(Provide total for Owner’s budget, and if known, a line item breakdown of
costs.)


« To be determined as the design phase progresses. »


§ 1.1.7 The Owner’s design and construction milestone dates are as follows:


.1
Design phase milestone dates:



« TBD as the design phase progresses. »


.2
Submission of Design-Builder Proposal:



« TBD as the design phase progresses. »


.3
Phased completion dates:



« TBD as the design phase progresses and final documents are completed. »


.4
Substantial Completion date:



« TBD as the design phase progresses and final documents are completed. »


.5
Other milestone dates:



« TBD as the design phase progresses and final documents are completed. »


.6
Final Completion Date:

« TBD as the design phase progresses and final documents are completed. »









--------------------------------------------------------------------------------





§ 1.1.8 The Owner concurs with the Design-Builder’s decision to retain the
following Architect, Consultants and Contractors at the Design-Builder’s cost:
(List name, legal status, address and other information.)


.1 Architect


«     BRPH
2727 Paces Ferry Road SE
Atlanta, GA 30339 »


.2 Consultants


« N/A »


.3 Contractors


« N/A »


§ 1.1.9 Additional Owner’s Criteria upon which the Agreement is based:
(Identify special characteristics or needs of the Project not identified
elsewhere, such as historic preservation requirements.)


« N/A »


§ 1.1.10 The Design-Builder shall confirm that the information and criteria
provided by the Owner complies with applicable laws, statutes, ordinances,
codes, rules and regulations, or lawful orders of public authorities.


§ 1.1.10.1 If the Owner’s information and criteria conflicts with applicable
laws, statutes, ordinances, codes, rules and regulations, or lawful orders of
public authorities, the Design-Builder shall notify the Owner of the conflict.


§ 1.1.11 If, after work has begun, there is a change in the Owner’s Criteria,
the Owner and the Design-Builder shall execute a Modification in accordance with
Article 6.


§ 1.1.12 [Intentionally Deleted]


§ 1.2 Project Team
§ 1.2.1 The Owner identifies the following representative as its point of
contact:
(List name, address and other information.)


« Keith E Pugh »
« Corporate Real Estate Manager »
« Fox Factory Inc »
« 6634 Hwy 53 »
« Braselton GA 30517 »
« c-kpugh@ridefox.com »
« 770-861-1514 »


§ 1.2.2 The persons or entities, in addition to the Owner’s representative, who
are required to review the Design-Builder’s Submittals are as follows:
(List name, address and other information.)


« N/A »


§ 1.2.3 The Owner will retain the following consultants and separate
contractors:
(List discipline, scope of work, and, if known, identify by name and address.)


« Civil Engineers »
« Rochester & Associates Inc »
« 425 Oak St »
« Gainesville GA 30501 »





--------------------------------------------------------------------------------







§ 1.2.4 The Design-Builder identifies the following representative as its point
of contact:
(List name, address and other information.)


« John Haynes »
« Division Manager »
« 921 Athens Street »
« Gainesville GA 30501 »
« jhaynes@carrolldaniel.com »
« 770-861-6593 »


§ 1.2.5 Neither the Owner’s nor the Design-Builder’s representative shall be
changed without written notice to the other party.


§ 1.3 Binding Dispute Resolution
For any Claim subject to, but not resolved by, mediation pursuant to
Section 14.3, the method of binding dispute resolution shall be the following:
(Check the appropriate box. If the Owner and Design-Builder do not select a
method of binding dispute resolution below, or do not subsequently agree in
writing to a binding dispute resolution other than litigation, Claims will be
resolved by litigation in a court of competent jurisdiction.)


[ « X » ]
Arbitration pursuant to Section 14.4



[ « » ]
Litigation in a court of competent jurisdiction



[ « » ]
Other: (Specify)



« »


§ 1.4 Definitions
§ 1.4.1 Design-Build Documents. The Design-Build Documents consist of this
Agreement between Owner and Design-Builder and its attached Exhibits
(hereinafter, the “Agreement”); other documents listed in this Agreement; and
Modifications issued after execution of this Agreement. A Modification is (1) a
written amendment to the Contract signed by both parties, including the
Design-Build Amendment, (2) a Change Order, or (3) a Change Directive.


§ 1.4.2 The Contract. The Design-Build Documents form the Contract. The Contract
represents the entire and integrated agreement between the parties and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Design-Build Documents shall not be construed to create a contractual
relationship of any kind between any persons or entities other than the Owner
and the Design-Builder.


§ 1.4.3 The Work. The term “Work” means the design, construction and related
services required to fulfill the Design-Builder’s obligations under the
Design-Build Documents, whether completed or partially completed, and includes
all labor, materials, equipment and services provided or to be provided by the
Design-Builder. The Work may constitute the whole or a part of the Project.


§ 1.4.4 The Project. The Project is the total design and construction of which
the Work performed under the Design-Build Documents may be the whole or a part,
and may include design and construction by the Owner and by separate
contractors.


§ 1.4.5 Instruments of Service. Instruments of Service are representations, in
any medium of expression now known or later developed, of the tangible and
intangible creative work performed by the Design-Builder, Contractor(s),
Architect, and Consultant(s) under their respective agreements. Instruments of
Service may include, without limitation, studies, surveys, models, sketches,
drawings, specifications, digital models and other similar materials.


§ 1.4.6 Submittal. A Submittal is any submission to the Owner for review and
approval demonstrating how the Design-Builder proposes to conform to the
Design-Build Documents for those portions of the Work for which the Design-Build
Documents require Submittals. Submittals include, but are not limited to, shop
drawings, product data, and samples. Submittals are not Design-Build Documents
unless incorporated into a Modification.







--------------------------------------------------------------------------------





§ 1.4.7 Owner. The Owner is the person or entity identified as such in the
Agreement and is referred to throughout the Design-Build Documents as if
singular in number. The term “Owner” means the Owner or the Owner’s authorized
representative.


§ 1.4.8 Design-Builder. The Design-Builder is the person or entity identified as
such in the Agreement and is referred to throughout the Design-Build Documents
as if singular in number. The term “Design-Builder” means the Design-Builder or
the Design-Builder’s authorized representative. The Design-Builder shall be
lawfully licensed to perform the Work.


§ 1.4.9 Consultant. A Consultant is a person or entity providing professional
services for the Design-Builder for all or a portion of the Work, and is
referred to throughout the Design-Build Documents as if singular in number. To
the extent required by the relevant jurisdiction, the Consultant shall be
lawfully licensed to provide the required professional services.


§ 1.4.10 Architect. The Architect is a person or entity providing design
services for the Design-Builder for all or a portion of the Work, and is
lawfully licensed to practice architecture in the applicable jurisdiction. The
Architect is referred to throughout the Design-Build Documents as if singular in
number.


§ 1.4.11 Contractor. A Contractor is a person or entity performing all or a
portion of the construction, required in connection with the Work, for the
Design-Builder. The Contractor shall be lawfully licensed, if required in the
jurisdiction where the Project is located. The Contractor is referred to
throughout the Design-Build Documents as if singular in number and means a
Contractor or an authorized representative of the Contractor.


§ 1.4.12 Confidential Information. Confidential Information is information
containing confidential or business proprietary information that is clearly
marked as “confidential.”


§ 1.4.13 Contract Time. Unless otherwise provided, Contract Time is the period
of time, including authorized adjustments, as set forth in the Design-Build
Amendment, for Substantial Completion of the Work.


§ 1.4.14 Day. The term “day” as used in the Design-Build Documents shall mean
calendar day unless otherwise specifically defined.


§ 1.4.15 Contract Sum. The Contract Sum is the amount to be paid to the
Design-Builder for performance of the Work after execution of the Design-Build
Amendment, as identified in Article A.1 of the Design-Build Amendment.


ARTICLE 2 COMPENSATION AND PROGRESS PAYMENTS
§ 2.1 Compensation for Work Performed Prior to Execution of Design-Build Amendment
§ 2.1.1 Unless otherwise agreed, payments for Work performed prior to Execution
of the Design-Build Amendment shall be made monthly. For the Design-Builder’s
performance of Work prior to the execution of the Design-Build Amendment, the
Owner shall compensate the Design-Builder as follows:
(Insert amount of, or basis for, compensation, including compensation for any
Sustainability Services, or indicate the exhibit in which the information is
provided. If there will be a limit on the total amount of compensation for Work
performed prior to the execution of the Design-Build Amendment, state the amount
of the limit.)


« Cost of Architect and other Consultant fees for design and associated general
conditions plus 5% fee. »


§ 2.1.2 The hourly billing rates for services of the Design-Builder and the
Design-Builder’s Architect, Consultants and Contractors, if any, are set forth
below.
(If applicable, attach an exhibit of hourly billing rates or insert them below.)


« TBD »


Individual or Position
Rate
  
 



§ 2.1.3 Compensation for Reimbursable Expenses Prior to Execution of
Design-Build Amendment
§ 2.1.3.1 Reimbursable Expenses are in addition to compensation set forth in
Section 2.1.1 and 2.1.2 and include expenses, directly related to the Project,
incurred by the Design-Builder and the Design-Builder’s Architect, Consultants,
and Contractors, as follows:
.1
Transportation and authorized out-of-town travel and subsistence;

.2
Dedicated data and communication services, teleconferences, Project web sites,
and extranets;






--------------------------------------------------------------------------------





.3
Fees paid for securing approval of authorities having jurisdiction over the
Project;

.4
Printing, reproductions, plots, standard form documents;

.5
Postage, handling and delivery;

.6
Expense of overtime work requiring higher than regular rates, if authorized in
advance by the Owner;

.7
Renderings, physical models, mock-ups, professional photography, and
presentation materials requested by the Owner;

.8
All taxes levied on professional services and on reimbursable expenses; and

.9
Other Project-related expenditures, if authorized in advance by the Owner.



§ 2.1.3.2 For Reimbursable Expenses, the compensation shall be the expenses the
Design-Builder and the Design-Builder’s Architect, Consultants and Contractors
incurred, plus an administrative fee for the Design-Builder of « Five » percent
( « 5 » %) of the expenses incurred.


§ 2.1.4 Payments to the Design-Builder Prior to Execution of Design-Build Amendment
§ 2.1.4.1 Payments are due and payable upon presentation of the Design-Builder’s
invoice. Amounts unpaid « Thirty » ( « 30 » ) days after the invoice date shall
bear interest at the rate entered below, or in the absence thereof at the legal
rate prevailing from time to time at the principal place of business of the
Design-Builder.
(Insert rate of monthly or annual interest agreed upon.)


« 1.25 » % « (One & One-Fourth Percent) »


§ 2.1.4.2 Records of Reimbursable Expenses and services performed on the basis
of hourly rates shall be available to the Owner at mutually convenient times for
a period of two years following execution of the Design-Build Amendment or
termination of this Agreement, whichever occurs first.


§ 2.2 Contract Sum and Payment for Work Performed After Execution of Design-Build Amendment
For the Design-Builder’s performance of the Work after execution of the
Design-Build Amendment, the Owner shall pay to the Design-Builder the Contract
Sum in current funds as agreed in the Design-Build Amendment.


ARTICLE 3 GENERAL REQUIREMENTS OF THE WORK OF THE DESIGN-BUILD CONTRACT
§ 3.1 General
§ 3.1.1 The Design-Builder shall comply with any applicable licensing
requirements in the jurisdiction where the Project is located.


§ 3.1.2 The Design-Builder shall designate in writing a representative who is
authorized to act on the Design-Builder’s behalf with respect to the Project.


§ 3.1.3 The Design-Builder shall perform the Work in accordance with the
Design-Build Documents. The Design-Builder shall not be relieved of the
obligation to perform the Work in accordance with the Design-Build Documents by
the activities, tests, inspections or approvals of the Owner.


§ 3.1.3.1 The Design-Builder shall perform the Work in compliance with
applicable laws, statutes, ordinances, codes, rules and regulations, or lawful
orders of public authorities. If the Design-Builder performs Work contrary to
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities, the Design-Builder shall assume responsibility for
such Work and shall bear the costs attributable to correction.


§ 3.1.3.2 Neither the Design-Builder nor any Contractor, Consultant, or
Architect shall be obligated to perform any act which they believe will violate
any applicable laws, statutes, ordinances, codes, rules and regulations, or
lawful orders of public authorities. If the Design-Builder determines that
implementation of any instruction received from the Owner, including those in
the Owner’s Criteria, would cause a violation of any applicable laws, statutes,
ordinances, codes, rules and regulations, or lawful orders of public
authorities, the Design-Builder shall notify the Owner in writing. If a change
to the Owner’s Criteria is required to remedy the violation, and after
verification by the Owner, the Owner and the Design-Builder shall execute a
Modification in accordance with Article 6.


§ 3.1.4 The Design-Builder shall be responsible to the Owner for acts and
omissions of the Design-Builder’s employees, Architect, Consultants,
Contractors, and their agents and employees, and other persons or entities
performing portions of the Work.







--------------------------------------------------------------------------------





§ 3.1.5 General Consultation. The Design-Builder shall schedule and conduct
periodic meetings with the Owner to review matters such as procedures, progress,
coordination, and scheduling of the Work.


§ 3.1.6 When applicable law requires that services be performed by licensed
professionals, the Design-Builder shall provide those services through
qualified, licensed professionals. The Owner shall be a third-party beneficiary
of such services.


§ 3.1.7 The Design-Builder, with the assistance of the Owner, shall prepare and
file documents required to obtain necessary approvals of governmental
authorities having jurisdiction over the Project.


§ 3.1.8 Progress Reports
§ 3.1.8.1 The Design-Builder shall keep the Owner informed of the progress and
quality of the Work. On a monthly basis, or otherwise as agreed to by the Owner
and Design-Builder, the Design-Builder shall submit written progress reports to
the Owner, showing estimated percentages of completion and other information
identified below:
.1
Work completed for the period;

.2
Project schedule status;

.3
Submittal schedule and status report, including a summary of outstanding
Submittals;

.4
Responses to requests for information to be provided by the Owner;

.5
Approved Change Orders and Change Directives;

.6
Pending Change Order and Change Directive status reports;

.7
Tests and inspection reports;

.8
Status report of Work rejected by the Owner;

.9
Status of Claims previously submitted in accordance with Article 14;

.10
Cumulative total of the Cost of the Work to date including the Design-Builder’s
compensation and Reimbursable Expenses, if any;

.11
Current Project cash-flow and forecast reports; and

.12
Additional information as agreed to by the Owner and Design-Builder.



§ 3.1.8.2 In addition, where the Contract Sum is the Cost of the Work with or
without a Guaranteed Maximum Price, the Design-Builder shall include the
following additional information in its progress reports:
.1
Design-Builder’s work force report;

.2
Equipment utilization report; and

.3
Cost summary, comparing actual costs to updated cost estimates.



§ 3.1.9 Design-Builder’s Schedules
§ 3.1.9.1 The Design-Builder, promptly after execution of this Agreement, shall
prepare and submit for the Owner’s information a schedule for the Work. The
schedule, including the time required for design and construction, shall not
exceed time limits current under the Design-Build Documents, shall be revised at
appropriate intervals as required by the conditions of the Work and Project,
shall be related to the entire Project to the extent required by the
Design-Build Documents, shall provide for expeditious and practicable execution
of the Work, and shall include allowances for periods of time required for the
Owner’s review and for approval of submissions by authorities having
jurisdiction over the Project.


§ 3.1.9.2 The Design-Builder shall perform the Work in general accordance with
the most recent schedules submitted to the Owner.


§ 3.1.10 Certifications. Upon the Owner’s written request, the Design-Builder
shall endeavor to obtain from the Architect, Consultants, and Contractors, and
furnish to the Owner, certifications with respect to the documents and services
provided by the Architect, Consultants, and Contractors (a) that, to the best of
their knowledge, information and belief, the documents or services to which the
certifications relate (i) are consistent with the Design-Build Documents and
with the duties and obligations of the agreements with the Design-Builder,
except to the extent specifically identified in the certificate, and (ii) comply
with applicable laws, statutes, ordinances, codes, rules and regulations, or
lawful orders of public authorities governing the design of the Project; and
(b) that the Owner and its consultants shall be entitled to rely upon the
accuracy of the representations and statements contained in the certifications.
The Design-Builder’s Architect, Consultants, and Contractors shall not be
required to execute certificates or consents that would require knowledge,
services or responsibilities beyond the scope of their services.


§ 3.1.11 Design-Builder’s Submittals
§ 3.1.11.1 Prior to submission of any Submittals, the Design-Builder shall
prepare a Submittal schedule, and shall submit the schedule for the Owner’s
approval. The Owner’s approval of the Submittal schedule and the Submittals
shall not unreasonably be delayed or withheld. The Submittal schedule shall
(1) be coordinated with the Design-Builder’s schedule provided in





--------------------------------------------------------------------------------





Section 3.1.9.1, (2) allow the Owner reasonable time to review Submittals, and
(3) be periodically updated to reflect the progress of the Work. If the
Design-Builder fails to submit a Submittal schedule, the Design-Builder shall
not be entitled to any increase in Contract Sum or extension of Contract Time
based on the time required for review of Submittals.


§ 3.1.11.2 By providing Submittals the Design-Builder represents to the Owner
that it has (1) reviewed and approved them, (2) determined and verified
materials, field measurements and field construction criteria related thereto,
or will do so and (3) checked and coordinated the information contained within
such Submittals with the requirements of the Work and of the Design-Build
Documents.


§ 3.1.11.3 The Design-Builder shall perform no portion of the Work for which the
Design-Build Documents require Submittals until the Owner has approved the
respective Submittal.


§ 3.1.11.4 The Work shall be in accordance with approved Submittals except that
the Design-Builder shall not be relieved of its responsibility to perform the
Work consistent with the requirements of the Design-Build Documents. The Work
may deviate from the Design-Build Documents only if the Design-Builder has
notified the Owner in writing of a deviation from the Design-Build Documents at
the time of the Submittal, Owner authorizes such deviation and a Modification is
executed authorizing the identified deviation. The Design-Builder shall not be
relieved of responsibility for errors or omissions in Submittals by the Owner’s
approval of the Submittals.


§ 3.1.11.5 All professional design services or certifications to be provided by
the Design-Builder, including all drawings, calculations, specifications,
certifications, shop drawings and other Submittals, shall contain the signature
and seal of the licensed design professional preparing them. Submittals related
to the Work designed or certified by the licensed design professionals, if
prepared by others, shall bear the licensed design professional’s written
approval. The Owner and its consultants shall be entitled to rely upon the
adequacy, accuracy and completeness of the services, certifications or approvals
performed by such design professionals. Provisions of this article shall not
apply to Owner provided items.


§ 3.1.12 Warranty. The Design-Builder warrants to the Owner that materials and
equipment furnished under the Contract will be of good quality and new unless
the Design-Build Documents require or permit otherwise. The Design-Builder
further warrants that the Work will conform to the requirements of the
Design-Build Documents and will be free from defects, except for those inherent
in the quality of the Work or otherwise expressly permitted by the Design-Build
Documents. Work, materials, or equipment not conforming to these requirements
may be considered defective. The Design-Builder’s warranty excludes remedy for
damage or defect caused by abuse, alterations to the Work not executed by the
Design-Builder, improper or insufficient maintenance, improper operation, or
normal wear and tear and normal usage. If required by the Owner, the
Design-Builder shall furnish satisfactory evidence as to the kind and quality of
materials and equipment.


§ 3.1.13 Royalties, Patents and Copyrights
§ 3.1.13.1 The Design-Builder shall pay all royalties and license fees.


§ 3.1.13.2 The Design-Builder shall defend suits or claims for infringement of
copyrights and patent rights and shall hold the Owner and its separate
contractors and consultants harmless from loss on account thereof, but shall not
be responsible for such defense or loss when a particular design, process or
product of a particular manufacturer or manufacturers is required by the Owner,
or where the copyright violations are required in the Owner’s Criteria. However,
if the design, process or product required in the Owner’s Criteria is an
infringement of a copyright or a patent, and if that infringement is discovered
by or made known to the Design-Builder, then the Design-Builder shall be
responsible for such loss unless such information is promptly furnished to the
Owner. If the Owner receives notice from a patent or copyright owner of an
alleged violation of a patent or copyright, attributable to the Design-Builder,
the Owner shall give prompt written notice to the Design-Builder.


§ 3.1.14 Indemnification 
§ 3.1.14.1 Design Services Indemnity. Design-Builder agrees to hold harmless and
indemnify Owner from and against liability arising out of Design-Builder's
negligent acts, errors, or omissions in performance of the design services under
this Agreement.


§ 3.1.14.2 General Indemnity by Design-Builder. To the fullest extent permitted
by law, the Design-Builder shall indemnify and hold harmless the Owner,
including the Owner’s agents and employees, from and against claims, damages,
losses and expenses, including but not limited to reasonable attorneys’ fees,
for bodily or property damage arising out of or resulting from performance of
the Work, but only to the extent caused by the negligent acts or omissions of
the Design-Builder, Architect, a Consultant, a Contractor, or anyone directly or
indirectly employed by them or anyone for whose acts they may be liable. Such
obligation shall not be construed to negate, abridge, or reduce other rights or
obligations of indemnity that would otherwise exist as to a party or person
described in this Section 3.1.14.





--------------------------------------------------------------------------------







§ 3.1.14.3 The indemnification obligations under this Section 3.1.14 shall not
be limited by a limitation on amount or type of damages, compensation, or
benefits payable by or for Design-Builder, Architect, a Consultant, a
Contractor, or anyone directly or indirectly employed by them, under workers’
compensation acts, disability benefit acts or other employee benefit acts.


§ 3.1.14.4 General Indemnity by Owner. To the fullest extent permitted by law,
the Owner shall indemnify and hold harmless the Design-Builder, Architect,
Consultants, and Contractors, including the officers, directors, agents,
employees, subcontractors, and suppliers of any of them and anyone for whose
acts they may be liable, from and against claims, damages, losses, and expenses,
for bodily injury or for property damage other than to property insured,
including but not limited to reasonable attorneys’ fees, arising out of or
resulting from performance of the Contract, but only to the extent caused by the
negligent or intentional acts or omissions of the Owner, a separate contractor,
anyone directly or indirectly employed by the Owner, or anyone for whose acts
the Owner may be liable. Such obligation shall not be construed to negate,
abridge, or reduce other rights or obligations of indemnity that would otherwise
exist as to a party or person described in this Section 3.1.14.


§ 3.1.15 Contingent Assignment of Agreements
§ 3.1.15.1 Each agreement for a portion of the Work is assigned by the
Design-Builder to the Owner, provided that
.1
assignment is effective only after termination of the Contract by the Owner for
cause, pursuant to Sections 13.1.4 or 13.2.2, and only for those agreements that
the Owner accepts by written notification to the Design-Builder and the
Architect, Consultants, and Contractors whose agreements are accepted for
assignment; and

.2
assignment is subject to the prior rights of the surety, if any, obligated under
bond relating to the Contract.



When the Owner accepts the assignment of an agreement, the Owner assumes the
Design-Builder’s rights and obligations under the agreement.


§ 3.1.15.2 Upon such assignment, if the Work has been suspended, the
compensation under the assigned agreement shall be equitably adjusted for
increases in cost resulting from the suspension.


§ 3.1.15.3 Upon such assignment to the Owner under this Section 3.1.15, the
Owner may further assign the agreement to a successor design-builder or other
entity. If the Owner assigns the agreement to a successor design-builder or
other entity, the Owner shall nevertheless remain legally responsible for all of
the successor design-builder’s or other entity’s obligations under the
agreement.


§ 3.1.16 Design-Builder’s Insurance and Bonds. The Design-Builder shall purchase
and maintain insurance and provide bonds as set forth in Exhibit B.


ARTICLE 4 WORK PRIOR TO EXECUTION OF THE DESIGN-BUILD AMENDMENT
§ 4.1 General 
§ 4.1.1 Any information submitted by the Design-Builder, and any interim
decisions made by the Owner, shall be for the purpose of facilitating the design
process and shall not modify the Owner’s Criteria unless the Owner and
Design-Builder execute a Modification.


§ 4.1.2 The Design-Builder shall advise the Owner on proposed site use and
improvements, selection of materials, and building systems and equipment. The
Design-Builder shall also provide the Owner with recommendations, consistent
with the Owner’s Criteria, on constructability; availability of materials and
labor; time requirements for procurement, installation and construction; and
factors related to construction cost including, but not limited to, costs of
alternative designs or materials, preliminary budgets, life-cycle data, and
possible cost reductions.


§ 4.2 Evaluation of the Owner’s Criteria
§ 4.2.1 The Design-Builder shall schedule and conduct meetings with the Owner
and any other necessary individuals or entities to discuss and review the
Owner’s Criteria.


§ 4.2.2 After the Design-Builder meets with the Owner and understands the
Criteria, the Design-Builder shall provide feedback to the Owner, summarizing
the Design-Builder’s evaluation of the Owner’s Criteria. The feedback shall
include
.1
a preliminary estimate of the Cost of the Work, and, if necessary,
recommendations to adjust the Owner’s Criteria to conform to the Owner’s budget;

.2
a preliminary schedule, which shall include proposed design milestones; dates
for receiving additional information from, or for work to be completed by, the
Owner; anticipated date for the Design-Builder’s Proposal; and dates of periodic
design review sessions with the Owner; and






--------------------------------------------------------------------------------





.3
other information as the Owner may desire.



§ 4.2.3 The Owner shall review the Design-Builder’s feedback and, if acceptable,
provide the Design-Builder with instruction to proceed to the development of the
Preliminary Design as described in Section 4.3. The consent to proceed shall not
be understood to modify the Owner’s Criteria unless the Owner and Design-Builder
execute a Modification.


§ 4.3 Preliminary Design
§ 4.3.1 Upon the Owner’s issuance of a written consent to proceed under
Section 4.2.3, the Design-Builder shall prepare and submit a Preliminary Design
to the Owner. The Preliminary Design shall include a report identifying any
deviations from the Owner’s Criteria, and shall include the following:
.1
Confirmation of the allocations of program functions;

.2
Site plan;

.3
Building plans, sections and elevations;

.4
Structural system;

.5
Selections of major building systems, including but not limited to mechanical,
electrical and plumbing systems; and

.6
Outline specifications or sufficient drawing notes describing construction
materials.



The Preliminary Design may include some combination of physical study models,
perspective sketches, or digital modeling.


§ 4.3.2 The Owner shall review the Preliminary Design and, if acceptable,
provide the Design-Builder with written consent to proceed to development of the
Design-Builder’s Proposal. The Preliminary Design shall not modify the Owner’s
Criteria unless the Owner and Design-Builder execute a Modification.


§ 4.4 Design-Builder’s Proposal
§ 4.4.1 Upon the Owner’s issuance of a written consent to proceed under
Section 4.3.2, the Design-Builder shall prepare and submit the Design-Builder’s
Proposal (Lump Sum Component Packages) to the Owner. The Design-Builder’s
Proposal shall include the following:
.1
A list of the Preliminary Design documents and other information, including the
Design-Builder’s clarifications, assumptions and deviations from the Owner’s
Criteria, upon which the Design-Builder’s Proposal is based;

.2
The proposed Contract Sum or that of the component package, including the
compensation method and, a written statement of estimated cost organized by
trade categories, any included allowances, contingencies, Design-Builder’s Fee,
and other items that comprise the Contract Sum;

.3
The proposed date the Design-Builder shall achieve Substantial Completion shall
be provided with 100% document pricing;

.4
An enumeration of any qualifications and exclusions, if applicable;

.5
A list of the Design-Builder’s key personnel, Contractors and suppliers; and

.6
The date on which the Design-Builder’s Proposal expires.



§ 4.4.2 Submission of the Design-Builder’s Proposal shall constitute a
representation by the Design-Builder that it has visited the site and become
familiar with local conditions under which the Work is to be completed.


§ 4.4.3 If the Owner and Design-Builder agree on a proposal, the Owner and
Design-Builder shall execute the Design-Build Amendment setting forth the terms
of their agreement.


§ 4.4.3.1 The parties may execute multiple Design-Build Amendments for the
Project in order to accommodate phased construction. In that case, the Owner and
the Design-Builder will execute a Design-Build Amendment for each phase with
each amendment after the first one supplementing the previous amendments and the
Design-Builder shall establish a written understanding with the Owner regarding
the drawings and specifications and such other documents that will be utilized
by the Design-Builder in preparing the Design-Builder’s Proposal, the level of
detail, and the timing for the Design-Builder submitting to the Owner of the
Design-Builder’s Proposal.


ARTICLE 5 WORK FOLLOWING EXECUTION OF THE DESIGN-BUILD AMENDMENT
§ 5.1 Construction Documents
§ 5.1.1 Upon the execution of the Design-Build Amendment, the Design-Builder
shall prepare Construction Documents. The Construction Documents shall establish
the quality levels of materials and systems required. The Construction Documents
shall be consistent with the Design-Build Documents.







--------------------------------------------------------------------------------





§ 5.1.2 The Design-Builder shall provide the Construction Documents to the Owner
for the Owner’s information. If the Owner discovers any deviations between the
Construction Documents and the Design-Build Documents, the Owner shall promptly
notify the Design-Builder of such deviations in writing. The Construction
Documents shall not modify the Design-Build Documents unless the Owner and
Design-Builder execute a Modification. The failure of the Owner to discover any
such deviations shall not relieve the Design-Builder of the obligation to
perform the Work in accordance with the Design-Build Documents.


§ 5.2 Construction 
§ 5.2.1 Commencement. Except as permitted in Section 5.2.2, construction shall
not commence prior to execution of the Design-Build Amendment.


§ 5.2.2 If the Owner and Design-Builder agree in writing, construction may
proceed prior to the execution of the Design-Build Amendment. However, such
authorization shall not waive the Owner’s right to reject the Design-Builder’s
Proposal.


§ 5.2.3 The Design-Builder shall supervise and direct the Work, using the
Design-Builder’s reasonable skill and attention and in accordance with
Design-Builder’s standard of care. The Design-Builder shall be solely
responsible for, and have control over, construction means, methods, techniques,
sequences and procedures, and for coordinating all portions of the Work under
the Contract, unless the Design-Build Documents or the Owner give other specific
instructions concerning these matters.


§ 5.2.4 The Design-Builder shall be responsible for inspection of portions of
Work already performed to determine that such portions are in proper condition
to receive subsequent Work.


§ 5.3 Labor and Materials
§ 5.3.1 Unless otherwise provided in the Design-Build Documents, the
Design-Builder shall provide and pay for labor, materials, equipment, tools,
construction equipment and machinery, water, heat, utilities, transportation,
and other facilities and services, necessary for proper execution and completion
of the Work, whether temporary or permanent, and whether or not incorporated or
to be incorporated in the Work. Reimbursables or allowances shall be defined
within the pricing backup.


§ 5.3.2 When a material or system is specified in the Design-Build Documents,
the Design-Builder may make substitutions only in accordance with Article 6.


§ 5.3.3 The Design-Builder shall enforce strict discipline and good order among
the Design-Builder’s employees and other persons carrying out the Work. The
Design-Builder shall not permit employment of unfit persons or persons not
properly skilled in tasks assigned to them.


§ 5.4 Taxes
The Design-Builder shall pay sales, consumer, use and similar taxes, for the
Work provided by the Design-Builder, that are legally enacted when the
Design-Build Amendment is executed, whether or not yet effective or merely
scheduled to go into effect.


§ 5.5 Permits, Fees, Notices and Compliance with Laws
§ 5.5.1 Unless otherwise provided in the Design-Build Documents, the
Design-Builder shall secure and pay for the building permit as well as any other
permits, fees, licenses, and inspections by government agencies, necessary for
proper execution of the Work and Substantial Completion of the Project. Owner
will pay any required environmental or mitigation fees.


§ 5.5.2 The Design-Builder shall comply with and give notices required by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities, applicable to performance of the Work.


§ 5.5.3 Concealed or Unknown Conditions. If the Design-Builder encounters
conditions at the site that are (1) subsurface or otherwise concealed physical
conditions that differ materially from those indicated in the Design-Build
Documents or (2) unknown physical conditions of an unusual nature that differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Design-Build Documents, the Design-Builder shall promptly provide notice to the
Owner before conditions are disturbed and in no event later than 21 days after
first observance of the conditions. The Owner shall promptly investigate such
conditions and, if the Owner determines that they differ materially and cause an
increase or decrease in the Design-Builder’s cost of, or time required for,
performance of any part of the Work, shall recommend an equitable adjustment in
the Contract Sum or Contract Time, or both. If the Owner determines that the
conditions at the site are not materially different from those indicated in the
Design-Build Documents and that no change in the terms of the Contract is
justified, the Owner shall promptly notify the Design-Builder in writing,
stating the





--------------------------------------------------------------------------------





reasons. If the Design-Builder disputes the Owner’s determination or
recommendation, the Design-Builder may proceed as provided in Article 14.


§ 5.5.4 If, in the course of the Work, the Design-Builder encounters human
remains, or recognizes the existence of burial markers, archaeological sites, or
wetlands, not indicated in the Design-Build Documents, the Design-Builder shall
immediately suspend any operations that would affect them and shall notify the
Owner. Upon receipt of such notice, the Owner shall promptly take any action
necessary to obtain governmental authorization required to resume the
operations. The Design-Builder shall continue to suspend such operations until
otherwise instructed by the Owner but shall continue with all other operations
that do not affect those remains or features. Requests for adjustments in the
Contract Sum and Contract Time arising from the existence of such remains or
features may be made as provided in Article 14.


§ 5.6 Allowances
§ 5.6.1 The Design-Builder shall include in the Contract Sum all allowances
stated in the Design-Build Documents. Items covered by allowances shall be
supplied for such amounts, and by such persons or entities as the Owner may
direct, but the Design-Builder shall not be required to employ persons or
entities to whom the Design-Builder has reasonable objection.


§ 5.6.2 Unless otherwise provided in the Design-Build Documents,
.1
allowances shall cover the cost to the Design-Builder of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;

.2
the Design-Builder’s costs for unloading and handling at the site, labor,
installation costs, overhead, profit, and other expenses contemplated for stated
allowance amounts, shall be included in the Contract Sum but not in the
allowances; and

.3
whenever costs are more than or less than allowances, the Contract Sum shall be
adjusted accordingly by Change Order. The amount of the Change Order shall
reflect (1) the difference between actual costs and the allowances under
Section 5.6.2.1 and (2) changes in Design-Builder’s costs under Section 5.6.2.2.



§ 5.6.3 The Owner shall make selections of materials and equipment with
reasonable promptness for allowances requiring Owner selection.


§ 5.7 Key Personnel, Contractors and Suppliers
§ 5.7.1 The Design-Builder shall not employ personnel, or contract with
Contractors or suppliers to whom the Owner has made reasonable and timely
objection. The Design-Builder shall not be required to contract with anyone to
whom the Design-Builder has made reasonable and timely objection.


§ 5.7.2 If the Design-Builder changes any of the personnel, Contractors or
suppliers identified in the Design-Build Amendment, the Design-Builder shall
notify the Owner and provide the name and qualifications of the new personnel,
Contractor or supplier. The Owner may reply within 5 days to the Design-Builder
in writing, stating (1) whether the Owner has reasonable objection to the
proposed personnel, Contractor or supplier or (2) that the Owner requires
additional time to review. Failure of the Owner to reply within the 14-day
period shall constitute notice of no reasonable objection.


§ 5.7.3 Except for those persons or entities already identified or required in
the Design-Build Amendment, the Design-Builder, as soon as practicable after
execution of the Design-Build Amendment, shall furnish in writing to the Owner
the names of persons or entities (including those who are to furnish materials
or equipment fabricated to a special design) proposed for each principal portion
of the Work. The Owner may reply within 5 days to the Design-Builder in writing
stating (1) whether the Owner has reasonable objection to any such proposed
person or entity or (2) that the Owner requires additional time for review.
Failure of the Owner to reply within the 14-day period shall constitute notice
of no reasonable objection.


§ 5.7.3.1 If the Owner has reasonable objection to a person or entity proposed
by the Design-Builder, the Design-Builder shall propose another to whom the
Owner has no reasonable objection. If the rejected person or entity was
reasonably capable of performing the Work, the Contract Sum and Contract Time
shall be increased or decreased by the difference, if any, occasioned by such
change, and an appropriate Change Order shall be issued before commencement of
the substitute person or entity’s Work. However, no increase in the Contract Sum
or Contract Time shall be allowed for such change unless the Design-Builder has
acted promptly and responsively in submitting names as required.


§ 5.8 Documents and Submittals at the Site
The Design-Builder shall maintain at the site for the Owner one copy of the
Design-Build Documents and a current set of the Construction Documents, in good
order and marked currently to indicate field changes and selections made during
construction, and one copy of approved Submittals. The Design-Builder shall
deliver these items to the Owner in accordance with Section 9.10.2 as a record
of the Work as constructed.





--------------------------------------------------------------------------------







§ 5.9 Use of Site
The Design-Builder shall confine operations at the site to areas permitted by
applicable laws, statutes, ordinances, codes, rules and regulations, lawful
orders of public authorities, and the Design-Build Documents, and shall not
unreasonably encumber the site with materials or equipment.


§ 5.10 Cutting and Patching
The Design-Builder shall not cut, patch or otherwise alter fully or partially
completed construction by the Owner or a separate contractor except with written
consent of the Owner and of such separate contractor; such consent shall not be
unreasonably withheld. The Design-Builder shall not unreasonably withhold from
the Owner or a separate contractor the Design-Builder’s consent to cutting or
otherwise altering the Work.


§ 5.11 Cleaning Up
§ 5.11.1 The Design-Builder shall keep the premises and surrounding area free
from accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Design-Builder shall remove waste
materials, rubbish, the Design-Builder’s tools, construction equipment,
machinery and surplus materials from and about the Project.


§ 5.11.2 If the Design-Builder fails to clean up as provided in the Design-Build
Documents, the Owner may do so and Owner shall be entitled to reimbursement from
the Design-Builder.


§ 5.12 Access to Work
The Design-Builder shall provide the Owner and its separate contractors and
consultants access to the Work in preparation and progress wherever located. The
Design-Builder shall notify the Owner regarding Project safety criteria and
programs, which the Owner, and its contractors and consultants, shall comply
with while at the site.


§ 5.13 Construction by Owner or by Separate Contractors
§ 5.13.1 Owner’s Right to Perform Construction and to Award Separate Contracts
§ 5.13.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces; and to award separate
contracts in connection with other portions of the Project, or other
construction or operations on the site, under terms and conditions identical or
substantially similar to this Contract, including those terms and conditions
related to insurance and waiver of subrogation. The Owner shall notify the
Design-Builder promptly after execution of any separate contract. If the
Design-Builder claims that delay or additional cost is involved because of such
action by the Owner, the Design-Builder shall make a Claim as provided in
Article 14.


§ 5.13.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term
“Design-Builder” in the Design-Build Documents in each case shall mean the
individual or entity that executes each separate agreement with the Owner.


§ 5.13.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces, and of each separate contractor, with the Work of the
Design-Builder, who shall cooperate with them. The Design-Builder shall
participate with other separate contractors and the Owner in reviewing their
construction schedules. The Design-Builder shall make any revisions to the
construction schedule deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to be
used by the Design-Builder, separate contractors and the Owner until
subsequently revised. If the Design-Builder claims that delay or additional cost
is involved because of such action by the Owner, the Design-Builder shall make a
Claim as provided in Article 14.


§ 5.13.1.4 Unless otherwise provided in the Design-Build Documents, when the
Owner performs construction or operations related to the Project with the
Owner’s own forces or separate contractors, the Owner shall be deemed to be
subject to the same obligations, and to have the same rights, that apply to the
Design-Builder under the Contract.


§ 5.14 Mutual Responsibility
§ 5.14.1 The Design-Builder shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Design-Builder’s construction and operations with theirs as required by the
Design-Build Documents.


§ 5.14.2 If part of the Design-Builder’s Work depends upon construction or
operations by the Owner or a separate contractor, the Design-Builder shall,
prior to proceeding with that portion of the Work, prepare a written report to
the Owner, identifying known discrepancies or defects in the construction or
operations by the Owner or separate contractor that would render it unsuitable
for proper execution and results of the Design-Builder’s Work. Failure of the
Design-Builder to report shall not





--------------------------------------------------------------------------------





constitute an acknowledgment that the Owner’s or separate contractor’s completed
or partially completed construction is fit and proper to receive the
Design-Builder’s Work, except as to defects then known by the Design-Builder.


§ 5.14.3 The Design-Builder shall reimburse the Owner for costs the Owner incurs
that are payable to a separate contractor because of the Design-Builder’s
delays, improperly timed activities or defective construction. The Owner shall
be responsible to the Design-Builder for costs the Design-Builder incurs because
of a separate contractor’s delays, improperly timed activities, damage to the
Work or defective construction.


§ 5.14.4 The Design-Builder shall promptly remedy damage the Design-Builder
wrongfully causes to completed or partially completed construction or to
property of the Owner or separate contractors as provided in Section 10.2.5.


§ 5.14.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching the Work as the Design-Builder has
with respect to the construction of the Owner or separate contractors in
Section 5.10.


§ 5.15 Owner’s Right to Clean Up
If a dispute arises among the Design-Builder, separate contractors and the Owner
as to the responsibility under their respective contracts for maintaining the
premises and surrounding area free from waste materials and rubbish, the Owner
may clean up and will allocate the cost among those responsible.


ARTICLE 6 CHANGES IN THE WORK
§ 6.1 General
§ 6.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order or Change Directive,
subject to the limitations stated in this Article 6 and elsewhere in the
Design-Build Documents.


§ 6.1.2 A Change Order shall be based upon agreement between the Owner and
Design-Builder. The Owner may issue a Change Directive without agreement by the
Design-Builder.


§ 6.1.3 Changes in the Work shall be performed under applicable provisions of
the Design-Build Documents, and the Design-Builder shall proceed promptly,
unless otherwise provided in the Change Order or Change Directive.


§ 6.2 Change Orders
A Change Order is a written instrument signed by the Owner and Design-Builder
stating their agreement upon all of the following:
.1
The change in the Work;

.2
The amount of the adjustment, if any, in the Contract Sum or, if prior to
execution of the Design-Build Amendment, the adjustment in the Design-Builder’s
compensation; and

.3
The extent of the adjustment, if any, in the Contract Time.



§ 6.3 Change Directives
§ 6.3.1 A Change Directive is a written order signed by the Owner directing a
change in the Work prior to agreement on adjustment, if any, in the Contract Sum
or, if prior to execution of the Design-Build Amendment, the adjustment in the
Design-Builder’s compensation, or Contract Time. The Owner may by Change
Directive, without invalidating the Contract, order changes in the Work within
the general scope of the Contract consisting of additions, deletions or other
revisions, the Contract Sum or, if prior to execution of the Design-Build
Amendment, the adjustment in the Design-Builder’s compensation, and Contract
Time being adjusted accordingly.


§ 6.3.2 A Change Directive shall be used in the absence of total agreement on
the terms of a Change Order.


§ 6.3.3 If the Change Directive provides for an adjustment to the Contract Sum
or, if prior to execution of the Design-Build Amendment, an adjustment in the
Design-Builder’s compensation, the adjustment shall be based on one of the
following methods:
.1
Mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;

.2
Unit prices stated in the Design-Build Documents or subsequently agreed upon;

.3
Cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or

.4
As provided in Section 6.3.7.








--------------------------------------------------------------------------------





§ 6.3.4 If unit prices are stated in the Design-Build Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Change Directive so that application of such unit
prices to quantities of Work proposed will cause substantial inequity to the
Owner or Design-Builder, the applicable unit prices shall be equitably adjusted.


§ 6.3.5 Upon receipt of a Change Directive, the Design-Builder shall promptly
proceed with the change in the Work involved and advise the Owner of the
Design-Builder’s agreement or disagreement with the method, if any, provided in
the Change Directive for determining the proposed adjustment in the Contract Sum
or, if prior to execution of the Design-Build Amendment, the adjustment in the
Design-Builder’s compensation, or Contract Time.


§ 6.3.6 A Change Directive signed by the Design-Builder indicates the
Design-Builder’s agreement therewith, including adjustment in Contract Sum or,
if prior to execution of the Design-Build Amendment, the adjustment in the
Design-Builder’s compensation, and Contract Time or the method for determining
them. Such agreement shall be effective immediately and shall be recorded as a
Change Order.


§ 6.3.7 If the Design-Builder does not respond promptly or disagrees with the
method for adjustment in the Contract Sum or, if prior to execution of the
Design-Build Amendment, the method for adjustment in the Design-Builder’s
compensation, the Owner shall determine the method and the adjustment on the
basis of reasonable expenditures and savings of those performing the Work
attributable to the change, including, in case of an increase, an amount for
overhead and profit as set forth in the Agreement, or if no such amount is set
forth in the Agreement, a reasonable amount. In such case, and also under
Section 6.3.3.3, the Design-Builder shall keep and present, in such form as the
Owner may prescribe, an itemized accounting together with appropriate supporting
data. Unless otherwise provided in the Design-Build Documents, costs for the
purposes of this Section 6.3.7 shall be limited to the following:
.1
Additional costs of professional services;

.2
Costs of labor, including social security, unemployment insurance, fringe
benefits required by agreement or custom, and workers’ compensation insurance;

.3
Costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;

.4
Rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Design-Builder or others;

.5
Costs of premiums for all bonds and insurance, permit fees, and sales, use or
similar taxes related to the Work; and

.6
Additional costs of supervision and field office personnel directly attributable
to the change.



§ 6.3.8 The amount of credit to be allowed by the Design-Builder to the Owner
for a deletion or change that results in a net decrease in the Contract Sum or,
if prior to execution of the Design-Build Amendment, in the Design-Builder’s
compensation, shall be actual net cost. When both additions and credits covering
related Work or substitutions are involved in a change, the allowance for
overhead and profit shall be figured on the basis of net increase, if any, with
respect to that change.


§ 6.3.9 Pending final determination of the total cost of a Change Directive to
the Owner, the Design-Builder may request payment for Work completed under the
Change Directive in Applications for Payment. The Owner will make an interim
determination for purposes of certification for payment for those costs deemed
to be reasonably justified. The Owner’s interim determination of cost shall
adjust the Contract Sum or, if prior to execution of the Design-Build Amendment,
the Design-Builder’s compensation, on the same basis as a Change Order, subject
to the right of Design-Builder to disagree and assert a Claim in accordance with
Article 14.


§ 6.3.10 When the Owner and Design-Builder agree with a determination concerning
the adjustments in the Contract Sum or, if prior to execution of the
Design-Build Amendment, the adjustment in the Design-Builder’s compensation and
Contract Time, or otherwise reach agreement upon the adjustments, such agreement
shall be effective immediately and the Owner and Design-Builder shall execute a
Change Order. Change Orders may be issued for all or any part of a Change
Directive.


ARTICLE 7 OWNER’S RESPONSIBILITIES
§ 7.1 General
§ 7.1.1 The Owner’s designated representative shall be as identified in Article
1.2.1 and have express authority to bind the Owner with respect to all Project
matters requiring the Owner’s approval or authorization.


§ 7.1.2 The Owner shall render decisions in a timely manner and in accordance
with the Design-Builder’s schedule agreed to by the Owner. The Owner shall
furnish to the Design-Builder, within 7 days after receipt of a written request,
information necessary and relevant for the Design-Builder to evaluate, give
notice of or enforce mechanic’s lien rights. Such information





--------------------------------------------------------------------------------





shall include a correct statement of the record legal title to the property on
which the Project is located, usually referred to as the site, and the Owner’s
interest therein.


§ 7.2 Information and Services Required of the Owner
§ 7.2.1 The Owner shall furnish information or services required of the Owner by
the Design-Build Documents with reasonable promptness.


§ 7.2.2 The Owner shall provide, to the extent under the Owner’s control and if
not required by the Design-Build Documents to be provided by the Design-Builder,
the results and reports of prior tests, inspections or investigations conducted
for the Project involving structural or mechanical systems; chemical, air and
water pollution; hazardous materials; or environmental and subsurface conditions
and information regarding the presence of pollutants at the Project site. The
Owner shall also provide surveys describing physical characteristics, legal
limitations and utility locations for the site of the Project, and a legal
description of the site under the Owner’s control.


§ 7.2.3 The Owner shall promptly obtain easements, zoning variances, and legal
authorizations or entitlements regarding site utilization where necessary for
the efficient execution of the Project.


§ 7.2.4 The Owner shall cooperate with the Design-Builder in securing building
and other permits, licenses and inspections.


§ 7.2.5 The services, information, surveys and reports required to be provided
by the Owner under this Agreement, shall be furnished at the Owner's expense,
and except as otherwise specifically provided in this Agreement or elsewhere in
the Design-Build Documents, the Design-Builder shall be entitled to rely upon
the accuracy and completeness thereof. In no event shall the Design-Builder be
relieved of its responsibility to exercise proper precautions relating to the
safe performance of the Work.


§ 7.2.6 If the Owner observes or otherwise becomes aware of a fault or defect in
the Work or non-conformity with the Design-Build Documents, the Owner shall give
prompt written notice thereof to the Design-Builder.


§ 7.2.7 Prior to execution of the Design-Build Amendment, the Design-Builder may
request in writing that the Owner provide reasonable evidence that the Owner has
made arrangements to fulfill the Owner’s obligations under the Design-Build
Documents and the Design-Builder’s Proposal. Thereafter, the Design-Builder may
only request such evidence if the Owner fails to make payments to the
Design-Builder as the Design-Build Documents require and the failure is not a
result of the fault of the Design-Builder.


§ 7.2.8 Except as otherwise provided in the Design-Build Documents or when
direct communications have been specially authorized, the Owner shall
communicate through the Design-Builder with persons or entities employed or
retained by the Design-Builder.


§ 7.2.9 Unless required by the Design-Build Documents to be provided by the
Design-Builder, the Owner shall, upon request from the Design-Builder, furnish
the services of geotechnical engineers or other consultants for investigation of
subsurface, air and water conditions when such services are reasonably necessary
to properly carry out the design services furnished by the Design-Builder. In
such event, the Design-Builder shall specify the services required. Such
services may include, but are not limited to, test borings, test pits,
determinations of soil bearing values, percolation tests, evaluations of
hazardous materials, ground corrosion and resistivity tests, and necessary
operations for anticipating subsoil conditions. The services of geotechnical
engineer(s) or other consultants shall include preparation and submission of all
appropriate reports and professional recommendations.


§ 7.2.10 The Owner shall purchase and maintain insurance as set forth in Exhibit
B.


§ 7.3 Submittals
§ 7.3.1 The Owner shall review and approve or take other appropriate action on
Submittals. Review of Submittals is not conducted for the purpose of determining
the accuracy and completeness of other details, such as dimensions and
quantities; or for substantiating instructions for installation or performance
of equipment or systems; or for determining that the Submittals are in
conformance with the Design-Build Documents, all of which remain the
responsibility of the Design-Builder as required by the Design-Build Documents.
The Owner’s action will be taken in accordance with the submittal schedule
approved by the Owner or, in the absence of an approved submittal schedule, with
reasonable promptness to permit adequate review. The Owner’s review of
Submittals shall not relieve the Design-Builder of the obligations under
Sections 3.1.11, 3.1.12, and 5.2.3. The Owner’s review shall not constitute
approval of safety precautions or, unless otherwise specifically stated by the
Owner, of any construction means, methods, techniques, sequences or procedures.
The Owner’s approval of a specific item shall not indicate approval of an
assembly of which the item is a component.





--------------------------------------------------------------------------------







§ 7.3.2 Upon review of the Submittals required by the Design-Build Documents,
the Owner shall notify the Design-Builder of any non-conformance with the
Design-Build Documents the Owner discovers.


§ 7.4 Visits to the site by the Owner shall not be construed to create an
obligation on the part of the Owner to make on-site inspections to check the
quality or quantity of the Work. The Owner shall neither have control over or
charge of, nor be responsible for, the construction means, methods, techniques,
sequences or procedures, or for the safety precautions and programs in
connection with the Work, because these are solely the Design-Builder’s rights
and responsibilities under the Design-Build Documents.


§ 7.5 The Owner shall not be responsible for the Design-Builder’s failure to
perform the Work in accordance with the requirements of the Design-Build
Documents. The Owner shall not have control over or charge of, and will not be
responsible for acts or omissions of the Design-Builder, Architect, Consultants,
Contractors, or their agents or employees, or any other persons or entities
performing portions of the Work for the Design-Builder.


§ 7.6 The Owner has the authority to reject Work that does not conform to the
Design-Build Documents. The Owner shall have authority to require inspection or
testing of the Work in accordance with Section 15.5.2, whether or not such Work
is fabricated, installed or completed. However, neither this authority of the
Owner nor a decision made in good faith either to exercise or not to exercise
such authority shall give rise to a duty or responsibility of the Owner to the
Design-Builder, the Architect, Consultants, Contractors, material and equipment
suppliers, their agents or employees, or other persons or entities performing
portions of the Work.


§ 7.7 The date or dates of Substantial Completion shall be determined in
accordance with Section 9.8 and the date of final completion in accordance with
Section 9.10.


§ 7.8 Owner’s Right to Stop Work
If the Design-Builder fails to correct Work which is not in accordance with the
requirements of the Design-Build Documents as required by Section 11.2 or
persistently fails to carry out Work in accordance with the Design-Build
Documents, the Owner may issue a written order to the Design-Builder to stop the
Work, or any portion thereof, until the cause for such order has been
eliminated; however, the right of the Owner to stop the Work shall not give rise
to a duty on the part of the Owner to exercise this right for the benefit of the
Design-Builder or any other person or entity, except to the extent required by
Section 5.13.1.3.


§ 7.9 Owner’s Right to Carry Out the Work
If the Design-Builder defaults or neglects to carry out the Work in accordance
with the Design-Build Documents and fails within a ten-day period after receipt
of written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case, an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Design-Builder the reasonable cost of correcting such
deficiencies. If payments then or thereafter due the Design-Builder are not
sufficient to cover such amounts, the Design-Builder shall pay the difference to
the Owner.


ARTICLE 8   TIME
§ 8.1 Progress and Completion
§ 8.1.1 Time limits stated in the Design-Build Documents are of the essence of
the Contract. By executing the Design-Build Amendment the Design-Builder
confirms that the Contract Time is a reasonable period for performing the Work.


§ 8.1.2 The Design-Builder shall not, except by agreement of the Owner in
writing, commence the Work prior to the effective date of insurance, other than
property insurance, required by this Contract. The Contract Time shall not be
adjusted as a result of the Design-Builder’s failure to obtain insurance
required under this Contract.


§ 8.1.3 The Design-Builder shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.


§ 8.2 Delays and Extensions of Time
§ 8.2.1 If the Design-Builder is delayed at any time in the commencement or
progress of the Work by an act or neglect of the Owner or of a consultant or
separate contractor employed by the Owner; or by changes ordered in the Work by
the Owner; or by labor disputes, fire, unusual delay in deliveries, unavoidable
casualties or other causes beyond the Design-Builder’s control; or by delay
authorized by the Owner pending mediation and binding dispute resolution or by
other causes that justify delay; then the Contract Time shall be equitably
adjusted.







--------------------------------------------------------------------------------





§ 8.2.2 Claims relating to time shall be made in accordance with applicable
provisions of Article 14.


§ 8.2.3 This Section 8.2 does not preclude recovery of damages for delay by
either party under other provisions of the Design-Build Documents.


ARTICLE 9 PAYMENT APPLICATIONS AND PROJECT COMPLETION
§ 9.1 Contract Sum
The Contract Sum is stated in the Design-Build Amendment.


§ 9.2 Schedule of Values
The Design-Builder, prior to the first Application for Payment after execution
of the Design-Build Amendment shall submit to the Owner a schedule of values
allocating the entire Contract Sum to the various portions of the Work and
prepared in such form and supported by such data to substantiate its accuracy as
the Owner may require. This schedule, unless objected to by the Owner, shall be
used as a basis for reviewing the Design-Builder’s Applications for Payment.


§ 9.3 Applications for Payment
§ 9.3.1 At least five days before the date established for each progress
payment, the Design-Builder shall submit to the Owner an itemized Application
for Payment for completed portions of the Work. The application shall be
notarized and supported by data substantiating the Design-Builder’s right to
payment. Approval will be performed via on site review of the pay application
with the Design-Builder and Owner’s representative.


§ 9.3.1.1 As provided in Section 6.3.9, Applications for Payment may include
requests for payment on account of changes in the Work that have been properly
authorized by Change Directives, or by interim determinations of the Owner, but
not yet included in Change Orders.


§ 9.3.1.2 Applications for Payment shall not include requests for payment for
portions of the Work for which the Design-Builder does not intend to pay the
Architect, Consultant, Contractor, material supplier, or other persons or
entities providing services or work for the Design-Builder, unless such Work has
been performed by others whom the Design-Builder intends to pay.


§ 9.3.2 Unless otherwise provided in the Design-Build Documents, payments shall
be made for services provided as well as materials and equipment delivered and
suitably stored at the site for subsequent incorporation in the Work. If
approved in advance by the Owner, payment may similarly be made for materials
and equipment suitably stored off the site at a location agreed upon in writing.
Payment for materials and equipment stored on or off the site shall be
conditioned upon compliance by the Design-Builder with procedures satisfactory
to the Owner to establish the Owner’s title to such materials and equipment or
otherwise protect the Owner’s interest, and shall include the costs of
applicable insurance, storage and transportation to the site for such materials
and equipment stored off the site.


§ 9.3.3 The Design-Builder warrants that title to all Work, other than
Instruments of Service, covered by an Application for Payment will pass to the
Owner no later than the time of payment. The Design-Builder further warrants
that, upon submittal of an Application for Payment, all Work for which
Certificates for Payment have been previously issued and payments received from
the Owner shall be free and clear of liens, claims, security interests or
encumbrances in favor of the Design-Builder, Architect, Consultants,
Contractors, material suppliers, or other persons or entities entitled to make a
claim by reason of having provided labor, materials and equipment relating to
the Work.


§ 9.3.4 If any materialman's, mechanic's or other similar lien or claim is filed
by any Contractor, Subcontractor, Architect, Consultant or other supplier or
laborer (herein called a "Lien Claim"), and if the Design-Builder does not
within ten (10) days after notice from the Owner of such filing cause such Lien
Claim to be released and discharged, bonded off or provide evidence of such
release and discharge that is satisfactory to Owner, Owner will have the right
to pay all sums necessary to obtain such release and discharge and deduct all
amounts so paid from amounts due or to become due to the Design-Builder
hereunder and offset the amounts so paid against the amounts owing to the
Design-Builder under the next succeeding Applications for Payment until the
total amount is recouped by the Owner.


§ 9.4 Certificates for Payment
The Owner shall, within seven days after receipt of the Design-Builder’s
Application for Payment, issue to the Design-Builder a Certificate for Payment
indicating the amount the Owner determines is properly due, and notify the
Design-Builder in writing of the Owner’s reasons for withholding certification
in whole or in part as provided in Section 9.5.1.







--------------------------------------------------------------------------------





§ 9.5 Decisions to Withhold Certification
§ 9.5.1 The Owner may withhold a Certificate for Payment in whole or in part to
the extent reasonably necessary to protect the Owner due to the Owner’s
determination that the Work has not progressed to the point indicated in the
Design-Builder’s Application for Payment, or the quality of the Work is not in
accordance with the Design-Build Documents. If the Owner is unable to certify
payment in the amount of the Application, the Owner will notify the
Design-Builder as provided in Section 9.4. If the Design-Builder and Owner
cannot agree on a revised amount, the Owner will promptly issue a Certificate
for Payment for the amount that the Owner deems to be due and owing. If the
Owner has made progress payments to the Design-Builder in the manner and within
the time provided in the
Design-Build Documents, then the Owner may also withhold a Certificate for
Payment or, because of subsequently discovered evidence, may nullify the whole
or a part of a Certificate for Payment previously issued to such extent as may
be necessary to protect the Owner from loss for which the Design-Builder is
responsible because of
.1
defective Work, including design and construction, not remedied;

.2
third party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to the Owner is provided by the
Design-Builder;

.3
failure of the Design-Builder to make payments properly to the Architect,
Consultants, Contractors or others, for services, labor, materials or equipment;

.4
reasonable evidence that the Work cannot be completed for the unpaid balance of
the Contract Sum;

.5
damage to the Owner or a separate contractor;

.6
reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay; or

.7
repeated failure to carry out the Work in accordance with the Design-Build
Documents.



§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.


§ 9.5.3 If the Owner withholds certification for payment under Section 9.5.1.3,
the Owner may, at its sole option, issue joint checks to the Design-Builder and
to the Architect or any Consultants, Contractor, material or equipment
suppliers, or other persons or entities providing services or work for the
Design-Builder to whom the Design-Builder failed to make payment for Work
properly performed or material or equipment suitably delivered.


§ 9.6 Progress Payments
§ 9.6.1 After the Owner has issued a Certificate for Payment, the Owner shall
make payment in the manner and within the time provided in the Design-Build
Documents.


§ 9.6.2 The Design-Builder shall pay each Architect, Consultant, Contractor, and
other person or entity providing services or work for the Design-Builder no
later than the time period required by applicable law, but in no event more than
seven days after receipt of payment from the Owner the amount to which the
Architect, Consultant, Contractor, and other person or entity providing services
or work for the Design-Builder is entitled, reflecting percentages actually
retained from payments to the Design-Builder on account of the portion of the
Work performed by the Architect, Consultant, Contractor, or other person or
entity. The Design-Builder shall, by appropriate agreement with each Architect,
Consultant, Contractor, and other person or entity providing services or work
for the Design-Builder, require each Architect, Consultant, Contractor, and
other person or entity providing services or work for the Design-Builder to make
payments to subconsultants and subcontractors in a similar manner.


§ 9.6.3 The Owner will, on request and if practicable, furnish to the Architect,
a Consultant, Contractor, or other person or entity providing services or work
for the Design-Builder, information regarding percentages of completion or
amounts applied for by the Design-Builder and action taken thereon by the Owner
on account of portions of the Work done by such Architect, Consultant,
Contractor or other person or entity providing services or work for the
Design-Builder.


§ 9.6.4 The Owner has the right to request written evidence from the
Design-Builder that the Design-Builder has properly paid the Architect,
Consultants, Contractors, or other person or entity providing services or work
for the Design-Builder, amounts paid by the Owner to the Design-Builder for the
Work. If the Design-Builder fails to furnish such evidence within seven days,
the Owner shall have the right to contact the Architect, Consultants, and
Contractors to ascertain whether they have been properly paid. The Owner shall
have no obligation to pay or to see to the payment of money to a Consultant or
Contractor, except as may otherwise be required by law.


§ 9.6.5 Design-Builder payments to material and equipment suppliers shall be
treated in a manner similar to that provided in Sections 9.6.2, 9.6.3 and 9.6.4.







--------------------------------------------------------------------------------





§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Design-Build Documents.


§ 9.6.7 Unless the Design-Builder provides the Owner with a payment bond in the
full penal sum of the Contract Sum, payments received by the Design-Builder for
Work properly performed by the Architect, Consultants, Contractors and other
person or entity providing services or work for the Design-Builder, shall be
held by the Design-Builder for the Architect and those Consultants, Contractors,
or other person or entity providing services or work for the Design-Builder, for
which payment was made by the Owner. Nothing contained herein shall require
money to be placed in a separate account and not commingled with money of the
Design-Builder, shall create any fiduciary liability or tort liability on the
part of the Design-Builder for breach of trust or shall entitle any person or
entity to an award of punitive damages against the Design-Builder for breach of
the requirements of this provision.


§ 9.7 Failure of Payment
If the Owner does not issue Payment, through no fault of the Design-Builder,
within the time noted herein, then the Design-Builder may, upon seven days’
written notice to the Owner, stop the Work until payment of the amount owing has
been received. The Contract Time shall be extended appropriately and the
Contract Sum shall be increased by the amount of the Design-Builder’s reasonable
costs of shut-down, delay and start-up, plus interest as provided for in the
Design-Build Documents.


§ 9.8 Substantial Completion
§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance with
the Design-Build Documents so that the Owner can occupy or utilize the Work for
its intended use.


§ 9.8.2 When the Design-Builder considers that the Work, or a portion thereof
which the Owner agrees to accept separately, is substantially complete, the
Design-Builder shall prepare and submit to the Owner a comprehensive list of
items to be completed or corrected prior to final payment. Failure to include an
item on such list does not alter the responsibility of the Design-Builder to
complete all Work in accordance with the Design-Build Documents.


§ 9.8.3 Upon receipt of the Design-Builder’s list, the Owner shall make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Owner’s inspection discloses any item, whether or
not included on the Design-Builder’s list, which is not sufficiently complete in
accordance with the Design-Build Documents so that the Owner can occupy or
utilize the Work or designated portion thereof for its intended use, the
Design-Builder shall, before issuance of the Certificate of Substantial
Completion, complete or correct such item upon notification by the Owner. In
such case, the Design-Builder shall then submit a request for another inspection
by the Owner to determine Substantial Completion.


§ 9.8.4 Prior to issuance of the Certificate of Substantial Completion under
Section 9.8.5, the Owner and Design-Builder shall discuss and then determine the
parties’ obligations to obtain and maintain property insurance following
issuance of the Certificate of Substantial Completion.


§ 9.8.5 When the Work or designated portion thereof is substantially complete,
the Design-Builder will prepare for the Owner’s signature a Certificate of
Substantial Completion that shall, upon the Owner’s signature, establish the
date of Substantial Completion; establish responsibilities of the Owner and
Design-Builder for security, maintenance, heat, utilities, damage to the Work
and insurance; and fix the time within which the Design-Builder shall finish all
items on the list accompanying the Certificate. Warranties required by the
Design-Build Documents shall commence on the date of Substantial Completion of
the Work or designated portion thereof unless otherwise provided in the
Certificate of Substantial Completion.


§ 9.8.6 The Certificate of Substantial Completion shall be submitted by the
Design-Builder to the Owner for written acceptance of responsibilities assigned
to it in the Certificate. Upon the Owner’s acceptance, and consent of surety, if
any, the Owner shall make payment of retainage applying to the Work or
designated portion thereof. Payment shall be adjusted for Work that is
incomplete or not in accordance with the requirements of the Design-Build
Documents.


§ 9.9 Partial Occupancy or Use
§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Design-Builder, provided such occupancy or use is consented to, by
endorsement or otherwise, by the insurer providing property insurance and
authorized by public authorities having jurisdiction over the Project. Such
partial occupancy or use may commence whether or not the portion is
substantially complete, provided the Owner and Design-Builder have accepted in
writing the responsibilities assigned to each of them for payments, retainage,
if any, security, maintenance, heat, utilities, damage to the Work and
insurance, and have agreed in writing concerning the period





--------------------------------------------------------------------------------





for correction of the Work and commencement of warranties required by the
Design-Build Documents. When the Design-Builder considers a portion
substantially complete, the Design-Builder shall prepare and submit a list to
the Owner as provided under Section 9.8.2. Consent of the Design-Builder to
partial occupancy or use shall not be unreasonably withheld. The stage of the
progress of the Work shall be determined by written agreement between the Owner
and Design-Builder.


§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner and
Design-Builder shall jointly inspect the area to be occupied or portion of the
Work to be used in order to determine and record the condition of the Work.


§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Design-Build Documents.


§ 9.10 Final Completion and Final Payment
§ 9.10.1 Upon receipt of the Design-Builder’s written notice that the Work is
ready for final inspection and acceptance and upon receipt of a final
Application for Payment, the Owner will promptly make such inspection. When the
Work is complete under the Design-Build Documents and the Contract fully
performed, the Owner will, subject to Section 9.10.2, promptly issue a final
Certificate for Payment.


§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Design-Builder submits to the Owner (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work, for which the Owner or the Owner’s property might be responsible
or encumbered, (less amounts withheld, retained, or remaining to be paid by
Owner) have been paid or otherwise satisfied, (2) a certificate evidencing that
insurance required by the Design-Build Documents to remain in force after final
payment is currently in effect, (3) a written statement that the Design-Builder
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Design-Build Documents, (4) consent of surety, if
any, to final payment, (5) as-constructed record copy of the Construction
Documents marked to indicate field changes and selections made during
construction, (6) manufacturer’s warranties, product data, and maintenance and
operations manuals, and (7) if required by the Owner, other data establishing
payment or satisfaction of obligations, such as receipts, or releases and
waivers of liens, claims, security interests, or encumbrances, arising out of
the Contract. If an Architect, a Consultant, or a Contractor, or other person or
entity providing services or work for the Design-Builder, refuses to furnish a
release or waiver required by the Owner, the Design-Builder may furnish a bond
satisfactory to the Owner to indemnify the Owner against such liens, claims,
security interests, or encumbrances. If such liens, claims, security interests,
or encumbrances remain unsatisfied after payments are made, and if the
Design-Builder has not furnished a bond to indemnify the Owner against such
liens, claims, security interests, or encumbrances, then the Design-Builder
shall refund to the Owner all reasonable amounts that the Owner may be compelled
to pay in discharging such liens, claims, security interests, or encumbrances,
including all costs and reasonable attorneys’ fees.


§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Design-Builder or by issuance of
Change Orders affecting final completion, the Owner shall, upon application by
the Design-Builder, and without terminating the Contract, make payment of the
balance due for that portion of the Work fully completed and accepted. If the
remaining balance for Work not fully completed or corrected is less than
retainage stipulated in the Design-Build Documents, and if bonds have been
furnished, the written consent of surety to payment of the balance due for that
portion of the Work fully completed and accepted shall be submitted by the
Design-Builder to the Owner prior to issuance of payment. Such payment shall be
made under terms and conditions governing final payment, except that it shall
not constitute a waiver of claims.


§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from
.1
liens, Claims, security interests or encumbrances arising out of the Contract
and unsettled at the time of making payment;

.2
failure of the Work to comply with the requirements of the Design-Build
Documents;

.3
terms of special warranties required by the Design-Build Documents; or

.4
indemnity obligations



§ 9.10.5 Acceptance of final payment by the Design-Builder shall constitute a
waiver of claims by the Design-Builder except those previously made in writing
and identified by the Design-Builder as unsettled at the time of final
Application for Payment.


ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY
§ 10.1 Safety Precautions and Programs
The Design-Builder shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract unless the Owner gives other specific written
instructions concerning these matters or concerning construction means, methods,
techniques, sequences, and procedures.





--------------------------------------------------------------------------------







§ 10.2 Safety of Persons and Property
§ 10.2.1 The Design-Builder shall be responsible for precautions for the safety
of, and reasonable protection to prevent damage, injury or loss to
.1
employees on the Work and other persons who may be affected thereby;

.2
the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Design-Builder
or the Architect, Consultants, or Contractors, or other person or entity
providing services or work for the Design-Builder; and

.3
other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, or structures and utilities not designated for
removal, relocation or replacement in the course of construction.



§ 10.2.2 The Design-Builder shall comply with, and give notices required by,
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities, bearing on safety of persons or property, or their
protection from damage, injury or loss.


§ 10.2.3 The Design-Builder shall implement, erect, and maintain, as required by
existing conditions and performance of the Contract, reasonable safeguards for
safety and protection, including posting danger signs and other warnings against
hazards, promulgating safety regulations, and notify owners and users of
adjacent sites and utilities of the safeguards and protections.


§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment, or unusual methods, are necessary for execution of the Work, the
Design-Builder shall exercise utmost care, and carry on such activities under
supervision of properly qualified personnel.


§ 10.2.5 The Design-Builder shall promptly remedy damage and loss (other than
damage or loss insured under property insurance required by the Design-Build
Documents) to property referred to in Sections 10.2.1.2 and 10.2.1.3, caused in
whole or in part by the Design-Builder, the Architect, a Consultant, a
Contractor, or anyone directly or indirectly employed by any of them, or by
anyone for whose acts they may be liable and for which the Design-Builder is
responsible under Sections 10.2.1.2 and 10.2.1.3; except damage or loss
attributable to acts or omissions of the Owner, or anyone directly or indirectly
employed by the Owner, or by anyone for whose acts the Owner may be liable, and
not attributable to the fault or negligence of the Design-Builder. The foregoing
obligations of the Design-Builder are in addition to the Design-Builder’s
obligations under Section 3.1.14.


§ 10.2.6 The Design-Builder shall designate a responsible member of the
Design-Builder’s organization, at the site, whose duty shall be the prevention
of accidents. This person shall be the Design-Builder’s superintendent unless
otherwise designated by the Design-Builder in writing to the Owner.


§ 10.2.7 The Design-Builder shall not permit any part of the construction or
site to be loaded so as to cause damage or create an unsafe condition.


§ 10.2.8 Injury or Damage to Person or Property. If the Owner or Design-Builder
suffers injury or damage to person or property because of an act or omission of
the other, or of others for whose acts such party is legally responsible,
written notice of the injury or damage, whether or not insured, shall be given
to the other party within a reasonable time not exceeding 21 days after
discovery. The notice shall provide sufficient detail to enable the other party
to investigate the matter.


§ 10.3 Hazardous Materials
§ 10.3.1 The Design-Builder is responsible for compliance with any requirements
included in the Design-Build Documents regarding hazardous materials. If the
Design-Builder encounters a hazardous material or substance not addressed in the
Design-Build Documents and if reasonable precautions will be inadequate to
prevent foreseeable bodily injury or death to persons resulting from a material
or substance, including but not limited to asbestos or polychlorinated biphenyl
(PCB), encountered on the site by the Design-Builder, the Design-Builder shall,
upon recognizing the condition, immediately stop Work in the affected area and
report the condition to the Owner in writing.


§ 10.3.2 Upon receipt of the Design-Builder’s written notice, the Owner shall
obtain the services of a licensed laboratory to verify the presence or absence
of the material or substance reported by the Design-Builder and, in the event
such material or substance is found to be present, to cause it to be rendered
harmless. Unless otherwise required by the Design-Build Documents, the Owner
shall furnish in writing to the Design-Builder the names and qualifications of
persons or entities who are to perform tests verifying the presence or absence
of such material or substance or who are to perform the task of removal or safe
containment of such material or substance. The Design-Builder will promptly
reply to the Owner in writing stating whether or not the Design-Builder has
reasonable objection to the persons or entities proposed by the Owner. If the
Design-





--------------------------------------------------------------------------------





Builder has an objection to a person or entity proposed by the Owner, the Owner
shall propose another to whom the Design-Builder has no reasonable objection.
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Design-Builder. By
Change Order, the Contract Time shall be extended appropriately and the Contract
Sum shall be increased in the amount of the Design-Builder’s reasonable
additional costs of shut-down, delay and start-up.


§ 10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Design-Builder, the Architect, Consultants, and Contractors,
and employees of any of them, from and against claims, damages, losses and
expenses, including but not limited to attorneys’ fees, arising out of or
resulting from performance of the Work in the affected area, if in fact the
material or substance presents the risk of bodily injury or death as described
in Section 10.3.1 and has not been rendered harmless as a result of the Owner’s
negligence, provided that such claim, damage, loss or expense is attributable to
bodily injury, sickness, disease or death, or to injury to, or destruction of,
tangible property (other than the Work itself), except to the extent that such
damage, loss or expense is due to the fault or negligence of the party seeking
indemnity.


§ 10.3.4 The Owner shall not be responsible under this Section 10.3 for
materials or substances the Design-Builder brings to the site unless such
materials or substances are required by the Owner’s Criteria. The Owner shall be
responsible for materials or substances required by the Owner’s Criteria, except
to the extent of the Design-Builder’s fault or negligence in the use and
handling of such materials or substances.


§ 10.3.5 The Design-Builder shall indemnify the Owner for the cost and expense
the Owner incurs (1) for remediation of a material or substance the
Design-Builder brings to the site and negligently handles, or (2) where the
Design-Builder fails to perform its obligations under Section 10.3.1, except to
the extent that the cost and expense are due to the Owner’s fault or negligence.


§ 10.3.6 If, without negligence on the part of the Design-Builder, the
Design-Builder is held liable by a government agency for the cost of remediation
of a hazardous material or substance solely by reason of performing Work as
required by the Design-Build Documents, the Owner shall indemnify the
Design-Builder for all cost and expense thereby incurred.


§ 10.4 Emergencies
In an emergency affecting safety of persons or property, the Design-Builder
shall act, at the Design-Builder’s discretion, to prevent threatened damage,
injury or loss.


ARTICLE 11 UNCOVERING AND CORRECTION OF WORK
§ 11.1 Uncovering of Work
The Owner may request to examine a portion of the Work that the Design-Builder
has covered to determine if the Work has been performed in accordance with the
Design-Build Documents. If such Work is in accordance with the Design-Build
Documents the time and costs of uncovering and replacing the Work shall be at
the Owner’s expense and, the Owner and Design-Builder shall execute a Change
Order to adjust the Contract Time and Contract Sum, as appropriate. If such Work
is not in accordance with the Design-Build Documents, the costs of uncovering
and correcting the Work shall be at the Design-Builder’s expense and the
Design-Builder shall not be entitled to a change in the Contract Time unless the
condition was caused by the Owner or a separate contractor in which event the
Owner shall be responsible for payment of such costs and the Contract Time will
be adjusted as appropriate.


§ 11.2 Correction of Work
§ 11.2.1 Before or After Substantial Completion. The Design-Builder shall
promptly correct Work failing to conform to the requirements of the Design-Build
Documents, whether discovered before or after Substantial Completion and whether
or not fabricated, installed or completed. Costs of correcting such Work,
including reasonable and necessary additional testing and inspections, the cost
of uncovering and replacement, and reasonable compensation for any design
consultant employed by the Owner whose expenses and compensation were made
necessary thereby, shall be at the Design-Builder’s expense.


§ 11.2.2 After Substantial Completion
§ 11.2.2.1 In addition to the Design-Builder’s obligations under Section 3.1.12,
if, within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Design-Build Documents, any of the Work is found not to be in
accordance with the requirements of the Design-Build Documents, the
Design-Builder shall correct it promptly after receipt of written notice from
the Owner to do so unless the Owner has previously given the Design-Builder a
written acceptance of such condition. The Owner shall give such notice within a
reasonable time after discovery of the condition. During the one-year period for
correction of the Work, if the Owner fails to notify the Design-Builder within a
reasonable time after discovery and give the Design-Builder an opportunity to
make the correction, the Owner waives the rights to require





--------------------------------------------------------------------------------





correction by the Design-Builder and to make a claim for breach of warranty. If
the Design-Builder fails to correct nonconforming Work within a reasonable time
during that period after receipt of notice from the Owner, the Owner may correct
it in accordance with Section 7.9.


§ 11.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual completion of that
portion of the Work.


§ 11.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Design-Builder pursuant to this Section 11.2.


§ 11.2.3 The Design-Builder shall remove from the site portions of the Work that
are not in accordance with the requirements of the Design-Build Documents and
are neither corrected by the Design-Builder nor accepted by the Owner.


§ 11.2.4 The Design-Builder shall bear the cost of correcting destroyed or
damaged Work of the Owner or separate contractors, whether completed or
partially completed, caused by the Design-Builder’s correction or removal of
Work that is not in accordance with the requirements of the Design-Build
Documents.


§ 11.2.5 Nothing contained in this Section 11.2 shall be construed to establish
a period of limitation with respect to other obligations the Design-Builder has
under the Design-Build Documents. Establishment of the one-year period for
correction of Work as described in Section 11.2.2 relates only to the specific
obligation of the Design-Builder to correct the Work, and has no relationship to
the time within which the obligation to comply with the Design-Build Documents
may be sought to be enforced, nor to the time within which proceedings may be
commenced to establish the Design-Builder’s liability with respect to the
Design-Builder’s obligations other than specifically to correct the Work.


§ 11.3 Acceptance of Nonconforming Work
If the Owner prefers to accept Work that is not in accordance with the
requirements of the Design-Build Documents, the Owner may do so instead of
requiring its removal and correction, in which case the Contract Sum will be
reduced as appropriate and equitable. Such adjustment shall be effected whether
or not final payment has been made.


ARTICLE 12 COPYRIGHTS AND LICENSES
§ 12.1 Drawings, specifications, and other documents furnished by the
Design-Builder, including those in electronic form, are Instruments of Service.
The Design-Builder, and the Architect, Consultants, Contractors, and any other
person or entity providing services or work for any of them, shall be deemed the
authors and owners of their respective Instruments of Service, including the
Drawings and Specifications, and shall retain all common law, statutory and
other reserved rights, including copyrights. Submission or distribution of
Instruments of Service to meet official regulatory requirements, or for similar
purposes in connection with the Project, is not to be construed as publication
in derogation of the reserved rights of the Design-Builder and the Architect,
Consultants, and Contractors, and any other person or entity providing services
or work for any of them.


§ 12.2 The Design-Builder and the Owner warrant that in transmitting Instruments
of Service, or any other information, the transmitting party is the copyright
owner of such information or has permission from the copyright owner to transmit
such information for its use on the Project.


§ 12.3 Upon execution of the Agreement, the Design-Builder grants to the Owner
an irrevocable non-exclusive license to use the Instruments of Service from the
moment of creation and without expiration or termination for purposes of
constructing, using, maintaining, altering and adding to the Project, provided
that the Owner has paid all undisputed sums when due, under the Design-Build
Documents. The license granted under this section permits the Owner to authorize
others employed by the Owner such as the Owner’s consultants and separate
contractors to reproduce applicable portions of the Instruments of Service for
use in performing services or construction for the Project without compensation
to the Design-Builder. The license granted shall survive the expiration or
termination of the Contract provided that in the event of an early termination
of the Contract, compensation to the Design-Builder for the license shall be
calculated by multiplying the percentage of completion of the Instruments of
Service by the share of the Contract Sum allocated to the Instruments of
Service.


§ 12.3.1 The Design-Builder shall obtain non-exclusive licenses from the
Architect, Consultants, and Contractors, that will allow the Design-Builder to
satisfy its obligations to the Owner under this Article 12


§ 12.3.2 In the event the Owner alters the Instruments of Service without the
author’s written authorization or uses the Instruments of Service without
retaining the authors of the Instruments of Service, the Owner releases the
Design-Builder,





--------------------------------------------------------------------------------





Architect, Consultants, Contractors and any other person or entity providing
services or work for any of them, from all claims and causes of action arising
from or related to such uses. The Owner, to the extent permitted by law, further
agrees to indemnify and hold harmless the Design-Builder, Architect,
Consultants, Contractors and any other person or entity providing services or
work for any of them, from all costs and expenses, including the cost of
defense, related to claims and causes of action asserted by any third person or
entity to the extent such costs and expenses arise from the Owner’s alteration
or use of the Instruments of Service under this Section 12.3.2.


ARTICLE 13 TERMINATION OR SUSPENSION
§ 13.1 Termination or Suspension Prior to Execution of the Design-Build Amendment
§ 13.1.1 If the Owner fails to make payments to the Design-Builder for Work
prior to execution of the Design-Build Amendment in accordance with this
Agreement, such failure shall be considered substantial nonperformance and cause
for termination or, at the Design-Builder’s option, cause for suspension of
performance of services under this Agreement. If the Design-Builder elects to
suspend the Work, the Design-Builder shall give seven days’ written notice to
the Owner before suspending the Work. In the event of a suspension of the Work,
the Design-Builder shall have no liability to the Owner for delay or damage
caused by the suspension of the Work. Before resuming the Work, the
Design-Builder shall be paid all sums due prior to suspension and any expenses
incurred in the interruption and resumption of the Design-Builder’s Work. The
Design-Builder’s compensation for, and time to complete, the remaining Work
shall be equitably adjusted.


§ 13.1.2 If the Owner suspends the Project, the Design-Builder shall be
compensated for the Work performed prior to notice of such suspension. When the
Project is resumed, the Design-Builder shall be compensated for expenses
incurred in the interruption and resumption of the Design-Builder’s Work. The
Design-Builder’s compensation for, and time to complete, the remaining Work
shall be equitably adjusted.


§ 13.1.3 If the Owner suspends the Project for more than 90 cumulative days for
reasons other than the fault of the Design-Builder, the Design-Builder may
terminate this Agreement by giving not less than seven days’ written notice.


§ 13.1.4 Either party may terminate this Agreement upon not less than seven
days’ written notice should the other party fail substantially to perform in
accordance with the terms of this Agreement through no fault of the party
initiating the termination.


§ 13.1.5 The Owner may terminate this Agreement upon not less than seven days’
written notice to the Design-Builder for the Owner’s convenience and without
cause.


§ 13.1.6 In the event of termination not the fault of the Design-Builder, the
Design-Builder shall be compensated for Work performed prior to termination,
together with Reimbursable Expenses then due and any other expenses directly
attributable to termination for which the Design-Builder is not otherwise
compensated, including costs attributable to termination of the Design-Builder’s
agreements with its Architect, Consultants, and Contractors. In no event shall
the Design-Builder’s compensation under this Section 13.1.6 be greater than the
compensation set forth in Section 2.1.


§ 13.2 Termination or Suspension Following Execution of the Design-Build Amendment
§ 13.2.1 Termination by the Design-Builder
§ 13.2.1.1 The Design-Builder may terminate the Contract if the Work is stopped
for a period of 30 consecutive days through no act or fault of the
Design-Builder, the Architect, a Consultant, or a Contractor, or their agents or
employees, or any other persons or entities performing portions of the Work
under direct or indirect contract with the Design-Builder, for any of the
following reasons:
.1
Issuance of an order of a court or other public authority having jurisdiction
that requires all Work to be stopped;

.2
An act of government, such as a declaration of national emergency that requires
all Work to be stopped;

.3
Because the Owner has not issued a Certificate for Payment and has not notified
the Design-Builder of the reason for withholding certification as provided in
Section 9.5.1, or because the Owner has not made payment on a Certificate for
Payment within the time stated in the Design-Build Documents; or

.4
The Owner has failed to furnish to the Design-Builder promptly, upon the
Design-Builder’s request, reasonable evidence as required by Section 7.2.7.



§ 13.2.1.2 The Design-Builder may terminate the Contract if, through no act or
fault of the Design-Builder, the Architect, a Consultant, a Contractor, or their
agents or employees or any other persons or entities performing portions of the
Work under direct or indirect contract with the Design-Builder, repeated
suspensions, delays or interruptions of the entire Work by the Owner result in
more than 45 days of delays and/or interruptions.


§ 13.2.1.3 If one of the reasons described in Section 13.2.1.1 or 13.2.1.2
exists, the Design-Builder may, upon written notice of default to the Owner,
terminate the Contract if the default is not cured within seven days following
the notice of default and





--------------------------------------------------------------------------------





pursue from the Owner such damages as Design-Builder may be entitled to under
law, however, if such default cannot reasonably be cured within the applicable
time period, then Owner shall not be deemed in default so long as it commences
to cure the same within such period and diligently pursues such cure, and
provided further that Contractor shall not terminate the Contract for
non-payment if the non-payment is the subject of a bona-fide dispute.


§ 13.2.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Design-Builder or any other persons or entities performing
portions of the Work under contract with the Design-Builder because the Owner
has repeatedly failed to fulfill the Owner’s obligations under the Design-Build
Documents with respect to matters important to the progress of the Work, the
Design-Builder may, upon seven additional days’ written notice to the Owner,
terminate the Contract and recover from the Owner as provided in
Section 13.2.1.3.


§ 13.2.2 Termination by the Owner for Cause
§ 13.2.2.1 The Design-Builder may be deemed in default if the Design-Builder
.1
fails to submit the Proposal by the date required by this Agreement, or if no
date is indicated, within a reasonable time consistent with the date of
Substantial Completion;

.2
repeatedly refuses or fails to supply an Architect, or enough properly skilled
Consultants, Contractors, or workers or proper materials;

.3
fails to make payment to the Architect, Consultants, or Contractors for
services, materials or labor in accordance with their respective agreements with
the Design-Builder;

.4
repeatedly disregards applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of a public authority; or

.5
is otherwise guilty of substantial material breach of a provision of the
Design-Build Documents.



§ 13.2.2.2 If the Design-Builder fails within a ten-day period after receipt of
written notice from the Owner to commence and correct such default, the Owner
may without prejudice to any other rights or remedies of the Owner, terminate
employment of the Design-Builder and may, subject to any prior rights of the
surety:
.1
Exclude the Design-Builder from the site and take possession of all materials,
equipment, tools, and construction equipment and machinery thereon owned by the
Design-Builder;

.2
Accept assignment of the Architect, Consultant and Contractor agreements
pursuant to Section 3.1.15; and

.3
Finish the Work by whatever reasonable method the Owner may deem expedient. Upon
written request of the Design-Builder, the Owner shall furnish to the
Design-Builder a detailed accounting of the costs incurred by the Owner in
finishing the Work.



§ 13.2.2.3 When the Owner terminates the Contract for one of the reasons stated
in Section 13.2.2.1, the Design-Builder shall not be entitled to receive further
payment until the Work is finished.


§ 13.2.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work and other damages incurred by the Owner and not expressly waived,
Design-Builder shall be paid for Work satisfactorily performed but not to exceed
the Design-Builder’s unpaid balance of the Contract Sum. If such costs and
damages exceed the unpaid balance, the Design-Builder shall pay the difference
to the Owner. The obligation for such payments shall survive termination of the
Contract.


§ 13.2.3 Suspension by the Owner for Convenience
§ 13.2.3.1 The Owner may, without cause, order the Design-Builder in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.


§ 13.2.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section 13.2.3.1. Adjustment of the Contract Sum shall include reasonable
overhead and profit. No adjustment to the Contract Sum shall be made to the
extent
.1
that performance is, was or would have been so suspended, delayed or interrupted
by another cause for which the Design-Builder is responsible.



§ 13.2.4 Termination by the Owner for Convenience
§ 13.2.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.


§ 13.2.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Design-Builder shall
.1
cease operations as directed by the Owner in the notice;

.2
take actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and,






--------------------------------------------------------------------------------





.3
except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing Project agreements,
including agreements with the Architect, Consultants, Contractors, and purchase
orders, and enter into no further Project agreements and purchase orders.



§ 13.2.4.3 In case of such termination for the Owner’s convenience, the
Design-Builder shall be entitled to receive payment for Work executed, and costs
incurred by reason of such termination, including costs attributable to
termination of the Design-Builder’s agreements with its Architect, Consultants,
and Contractors, and along with reasonable overhead and profit on the Work not
executed.


ARTICLE 14 CLAIMS AND DISPUTE RESOLUTION
§ 14.1 Claims 
§ 14.1.1 Definition. A Claim is a demand or assertion by Design-Builder seeking,
as a matter of right, payment of money, or other relief against Owner with
respect to the terms of the Contract. The responsibility to substantiate Claims
shall rest with the Design-Builder. This Article 14 does not require the Owner
to make a claim against the Design-Builder in order for the Owner to exercise
its rights and remedies against the Design-Builder, including but not limited to
the imposition of liquidated damages in accordance with the Contract Documents.


§ 14.1.2 Time Limits on Causes of Action. The Owner and Design-Builder shall
commence causes of action, whether in contract, tort, breach of warranty or
otherwise, against the other, arising out of or related to the Contract in
accordance with the requirements of the binding dispute resolution method
selected in Section 1.3 and within the time period specified by the applicable
statute of limitations and repose. The Owner and Design-Builder waive all claims
and causes of action not commenced in accordance with this Section 14.1.2.


§ 14.1.3 Notice of Claims
§ 14.1.3.1 Time Limit on claims. Prior to Final Payment, Claims by
Design-Builder must be initiated by written notice to the Owner within 21 days
after occurrence of the event giving rise to such Claim or within 21 days after
the Design-Builder recognizes the condition giving rise to the Claim, whichever
is later. Failure to submit proper and timely notice shall constitute a waiver
and abandonment of the Claim.


§ 14.1.3.2 [Intentionally Deleted]


§ 14.1.4 Continuing Contract Performance. Pending final resolution of a Claim,
except as otherwise agreed in writing or as provided in Section 9.7 and
Article 13, the Owner and Design-Builder shall proceed diligently with
performance of the Contract and the Owner shall continue to make payments of
undisputed sums in accordance with the Design-Build Documents.


§ 14.1.5 Claims for Additional Cost. If the Design-Builder intends to make a
Claim for an increase in the Contract Sum, written notice as provided herein
shall be given before proceeding to execute the portion of the Work that relates
to the Claim. Prior notice is not required for Claims relating to an emergency
endangering life or property arising under Section 10.4.


§ 14.1.6 Claims for Additional Time
§ 14.1.6.1 If the Design-Builder intends to make a Claim for an increase in the
Contract Time, written notice as provided herein shall be given. Within 21 days
after giving notice, the Design-Builder shall provide an estimate of cost and of
probable effect of delay on progress of the Work. In the case of a continuing
delay, only one Claim is necessary.


§ 14.1.6.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated, and had an adverse effect on the scheduled construction.


§ 14.1.7 Claims for Consequential Damages
The Design-Builder and Owner waive Claims against each other for consequential
damages arising out of or relating to this Contract. This mutual waiver includes
but is not limited to:
.1
damages incurred by the Owner for rental expenses, for losses of use, income,
profit, financing, business and reputation, and for loss of management or
employee productivity or of the services of such persons; and

.2
damages incurred by the Design-Builder for losses of financing, business and
reputation, and for loss of profit except anticipated profit arising directly
from the Work.



This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 13. Nothing
contained in this Section 14.1.7 shall be deemed to preclude an award of
liquidated





--------------------------------------------------------------------------------





damages, when applicable, in accordance with the requirements of the
Design-Build Documents nor shall the foregoing waiver apply to indemnity
obligations and damages caused by a party’s gross negligence or willful
misconduct.


§ 14.2 Initial Decision
§ 14.2.1 An initial decision shall be required as a condition precedent to
mediation of all Claims initiated prior to the date final payment is due,
excluding those arising under Sections 10.3 and 10.4 of the Agreement and
Sections B.3.2.9 and B.3.2.10 of Exhibit B to this Agreement, unless 30 days
have passed after the Claim has been initiated with no decision having been
rendered. Unless otherwise mutually agreed in writing, the Owner shall render
the initial decision on Claims.


§ 14.2.2 Procedure
§ 14.2.2.1 [Intentionally Deleted]


§ 14.2.2.2 Claims Initiated by the Design-Builder. If the Design-Builder
initiates a Claim, the Owner will take one or more of the following actions
within ten days after receipt of the notice required under Section 14.1.3.1:
(1) request additional supporting data, (2) render an initial decision rejecting
the Claim in whole or in part, (3) render an initial decision approving the
Claim, (4) suggest a compromise or (5) indicate that it is unable to render an
initial decision because the Owner lacks sufficient information to evaluate the
merits of the Claim.


§ 14.2.3 In evaluating Claims, the Owner may, but shall not be obligated to,
consult with or seek information from persons with special knowledge or
expertise who may assist the Owner in rendering a decision. The retention of
such persons shall be at the Owner’s expense.


§ 14.2.4 If the Owner requests the Design-Builder to furnish additional
supporting data, the Design-Builder shall respond, within ten days after receipt
of such request, and shall either (1) provide a response or the requested
supporting data, (2) advise the Owner when the response or supporting data will
be furnished or (3) advise the Owner that no supporting data will be furnished.
Upon receipt of the response or supporting data, if any, the Owner will either
reject or approve the Claim in whole or in part.


§ 14.2.5 The Owner’s initial decision shall (1) be in writing; (2) state the
reasons therefor; and (3) identify any change in the Contract Sum or Contract
Time or both. The initial decision shall be subject to mediation and, if the
parties fail to resolve their dispute through mediation, to binding dispute
resolution.


§ 14.2.6 Either party may file for mediation of an initial decision at any time,
subject to the terms of Section 14.2.6.1.


§ 14.2.6.1 Either party may, within 30 days from the date of an initial
decision, demand in writing that the other party file for mediation. If such a
demand is made and the party receiving the demand fails to file for mediation
within 30 days after receiving the demand, then the party receiving the demand
waives its rights to mediate as provided in Section 14.3.


§ 14.2.7 In the event of a Claim against the Design-Builder, the Owner may, but
is not obligated to, notify the surety, if any, of the nature and amount of the
Claim. If the Claim relates to a possibility of a Design-Builder’s default, the
Owner may, but is not obligated to, notify the surety and request the surety’s
assistance in resolving the controversy.


§ 14.2.8 If a Claim relates to or is the subject of a mechanic’s lien, the
parties may proceed in accordance with applicable law to comply with the lien
notice or filing deadlines.


§ 14.3 Mediation
§ 14.3.1 Claims, disputes, or other matters in controversy arising out of or
related to the Contract, except those waived as provided for in Sections 9.10.4,
9.10.5, and 14.1.7, shall be subject to mediation as a condition precedent to
binding dispute resolution.


§ 14.3.2 The parties shall endeavor to resolve Claims as well as any other
disputes or other matters in controversy by mediation which, unless the parties
mutually agree otherwise, shall be administered by the American Arbitration
Association in accordance with its Construction Industry Mediation Procedures in
effect on the date of the Agreement. A request for mediation shall be made in
writing, delivered to the other party to the Contract, and filed with the person
or entity administering the mediation. The request may be made concurrently with
the filing of binding dispute resolution proceedings but, in such event,
mediation shall proceed in advance of binding dispute resolution proceedings,
which shall be stayed pending mediation for a period of 60 days from the date of
filing, unless stayed for a longer period by agreement of the parties or court
order. If an arbitration proceeding is stayed pursuant to this Section 14.3.2,
the parties may nonetheless proceed to the selection of the arbitrator(s) and
agree upon a schedule for later proceedings.





--------------------------------------------------------------------------------







§ 14.3.2.1 At least 15 days prior to mediation, the parties will attempt to
resolve any Claims, disputes or other matters in controversy through direct
discussions. Prior to any meetings, the parties will exchange relevant
information that will assist the parties in resolving their dispute or
disagreement. If the meeting does not occur, or if after meeting the parties
determine that the dispute or disagreement cannot be resolved on terms
satisfactory to both parties, the parties shall proceed with the mediation.


§ 14.3.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction.


§ 14.4 Arbitration
§ 14.4.1 If the parties have selected arbitration as the method for binding
dispute resolution in Section 1.3, any Claim and other disputes or matters in
controversy subject to, but not resolved by, mediation shall be subject to
arbitration which, unless the parties mutually agree otherwise, shall be
administered by the American Arbitration Association in accordance with its
Construction Industry Arbitration Rules in effect on the date of the Agreement.
A demand for arbitration shall be made in writing, delivered to the other party
to the Contract, and filed with the person or entity administering the
arbitration. The party filing a notice of demand for arbitration must assert in
the demand all Claims and other disputes or matters in controversy then known to
that party on which arbitration is permitted to be demanded.


§ 14.4.1.1 A demand for arbitration shall be made no earlier than concurrently
with the filing of a request for mediation, but in no event shall it be made
after the date when the institution of legal or equitable proceedings based on
the Claim and other disputes or matters in controversy would be barred by the
applicable statute of limitations or statute of repose. For statute of
limitations or statute of repose purposes, receipt of a written demand for
arbitration by the person or entity administering the arbitration shall
constitute the institution of legal or equitable proceedings based on the Claim
and other disputes or matters in controversy.


§ 14.4.2 The award rendered by the arbitrator or arbitrators shall be final, and
judgment may be entered upon it in accordance with applicable law in any court
having jurisdiction.


§ 14.4.3 The foregoing agreement to arbitrate, and other agreements to arbitrate
with an additional person or entity duly consented to by parties to the
Agreement, shall be specifically enforceable under applicable law in any court
having jurisdiction thereof.


§ 14.4.4 Consolidation or Joinder
§ 14.4.4.1 Either party, at its sole discretion, may consolidate an arbitration
conducted under this Agreement with any other arbitration to which it is a party
provided that (1) the arbitration agreement governing the other arbitration
permits consolidation, (2) the arbitrations to be consolidated substantially
involve common questions of law or fact, and (3) the arbitrations employ
materially similar procedural rules and methods for selecting arbitrator(s).


§ 14.4.4.2 Either party, at its sole discretion, may include by joinder persons
or entities substantially involved in a common question of law or fact whose
presence is required if complete relief is to be accorded in arbitration,
provided that the party sought to be joined consents in writing to such joinder.
Consent to arbitration involving an additional person or entity shall not
constitute consent to arbitration of any claim, dispute or other matter in
question not described in the written consent.


§ 14.4.4.3 The Owner and Design-Builder grant to any person or entity made a
party to an arbitration conducted under this Section 14.4, whether by joinder or
consolidation, the same rights of joinder and consolidation as the Owner and
Design-Builder under this Agreement.


ARTICLE 15 MISCELLANEOUS PROVISIONS
§ 15.1 Governing Law
The Contract shall be governed by the law of the place where the Project is
located except that, if the parties have selected arbitration as the method of
binding dispute resolution, the Federal Arbitration Act shall govern
Section 14.4.


§ 15.2 Successors and Assigns
§ 15.2.1 The Owner and Design-Builder, respectively, bind themselves, their
partners, successors, assigns and legal representatives to the covenants,
agreements and obligations contained in the Design-Build Documents. Except as
provided in Section 15.2.2, neither party to the Contract shall assign the
Contract as a whole without written consent of the other. If either





--------------------------------------------------------------------------------





party attempts to make such an assignment without such consent, that party shall
nevertheless remain legally responsible for all obligations under the Contract.


§ 15.2.2 The Owner may, without consent of the Design-Builder, assign the
Contract to a lender providing construction financing for the Project, if the
lender assumes the Owner’s rights and obligations under the Design-Build
Documents. The Design-Builder shall execute all consents reasonably required to
facilitate such assignment.


§ 15.2.3 If the Owner requests the Design-Builder, Architect, Consultants, or
Contractors to execute certificates, other than those required by Section
3.1.10, the Owner shall submit the proposed language of such certificates for
review at least 14 days prior to the requested dates of execution. If the Owner
requests the Design-Builder, Architect, Consultants, or Contractors to execute
consents reasonably required to facilitate assignment to a lender, the
Design-Builder, Architect, Consultants, or Contractors shall execute all such
consents that are consistent with this Agreement, provided the proposed consent
is submitted to them for review at least 14 days prior to execution. The
Design-Builder, Architect, Consultants, and Contractors shall not be required to
execute certificates or consents that would require knowledge, services or
responsibilities beyond the scope of their services.


§ 15.3 Written Notice
Written notice shall be deemed to have been duly served if delivered in person
to the individual, to a member of the firm or entity, or to an officer of the
corporation for which it was intended; or if delivered at, or sent by registered
or certified mail or by courier service providing proof of delivery to, the last
business address known to the party giving notice for the Owner’s or
Design-Builder’s representative or for the party for which it was intended; or
if delivered by any other effective means, including by electronic mail to the
Owner’s or the Design-Builder’s representative or to a member of the firm or
entity or an officer of the corporation for which it was intended; or if receipt
is acknowledged by the Owner’s or the Design-Builder’s representative or the
party for which the notice was intended..


§ 15.4 Rights and Remedies
§ 15.4.1 Duties and obligations imposed by the Design-Build Documents, and
rights and remedies available thereunder, shall be in addition to and not a
limitation of duties, obligations, rights and remedies otherwise imposed or
available by law.


§ 15.4.2 No action or failure to act by the Owner or Design-Builder shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.


§ 15.5 Tests and Inspections
§ 15.5.1 Tests, inspections and approvals of portions of the Work shall be made
as required by the Design-Build Documents and by applicable laws, statutes,
ordinances, codes, rules and regulations or lawful orders of public authorities.
Unless required by law to be provided by the Owner, or unless the Owner
specifically accepts in writing the responsibilities set forth in this Section
15.5.1, the Design-Builder shall make arrangements for such tests, inspections
and approvals with an independent testing laboratory or entity, or with the
appropriate public authority, and shall bear all related costs of tests,
inspections and approvals. The Design-Builder shall give the Owner timely notice
of when and where tests and inspections are to be made so that the Owner may be
present for such procedures. The Owner shall bear costs of (1) tests,
inspections or approvals that do not become requirements until after execution
of the Design-Build Amendment, and (2) tests, inspections or approvals where
building codes or applicable laws or regulations prohibit the Owner from
delegating their cost to the Design-Builder.


§ 15.5.2 If the Owner determines that portions of the Work require additional
testing, inspection or approval not included under Section 15.5.1, the Owner
will instruct the Design-Builder to make arrangements for such additional
testing, inspection or approval by an entity acceptable to the Owner, and the
Design-Builder shall give timely notice to the Owner of when and where tests and
inspections are to be made so that the Owner may be present for such procedures.
Such costs, except as provided in Section 15.5.3, shall be at the Owner’s
expense.


§ 15.5.3 If such procedures for testing, inspection or approval under
Sections 15.5.1 and 15.5.2 reveal failure of the portions of the Work to comply
with requirements established by the Design-Build Documents, all costs made
necessary to comply with the Design-Build Documents shall be at the
Design-Builder’s expense.


§ 15.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Design-Build Documents, be secured by the
Design-Builder and promptly delivered to the Owner.


§ 15.5.5 If the Owner is to observe tests, inspections or approvals required by
the Design-Build Documents, the Owner will do so promptly and, where
practicable, at the normal place of testing.





--------------------------------------------------------------------------------







§ 15.5.6 Tests or inspections conducted pursuant to the Design-Build Documents
shall be made promptly to avoid unreasonable delay in the Work.


§ 15.6 Confidential Information
If the Owner or Design-Builder transmits Confidential Information, the
transmission of such Confidential Information constitutes a warranty to the
party receiving such Confidential Information that the transmitting party is
authorized to transmit the Confidential Information. If a party receives
Confidential Information, the receiving party shall keep the Confidential
Information strictly confidential and shall not disclose it to any other person
or entity except as set forth in Section 15.6.1.


§ 15.6.1 A party receiving Confidential Information may disclose the
Confidential Information as required by law or court order, including a subpoena
or other form of compulsory legal process issued by a court or governmental
entity. A party receiving Confidential Information may also disclose the
Confidential Information to its employees, consultants or contractors in order
to perform services or work solely and exclusively for the Project, provided
those employees, consultants and contractors are subject to the restrictions on
the disclosure and use of Confidential Information as set forth in this
Contract.


§ 15.7 Capitalization
Terms capitalized in the Contract include those that are (1) specifically
defined, (2) the titles of numbered articles or (3) the titles of other
documents published by the American Institute of Architects.


§ 15.8 Interpretation
§ 15.8.1 In the interest of brevity the Design-Build Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.


§ 15.8.2 Unless otherwise stated in the Design-Build Documents, words which have
well-known technical or construction industry meanings are used in the
Design-Build Documents in accordance with such recognized meanings.


ARTICLE 16 SCOPE OF THE AGREEMENT
§ 16.1 This Agreement is comprised of the following documents listed below:
.1
AIA Document A141™-2014, Standard Form of Agreement Between Owner and
Design-Builder

.2
AIA Document A141™-2014, Exhibit A, Design-Build Amendment, if executed

.3
AIA Document A141™-2014, Exhibit B, Insurance and Bonds





This Agreement entered into as of the day and year first written above.




 /s/ Michael C. Dennison
 
 /s/ Albert Petrangeli
OWNER (Signature)
 
DESIGN-BUILDER (Signature)
« Fox Factory Inc »
« Michael C Dennison »
« Chief Executive Officer »
 
« Carroll Daniel Construction Co »
« Albert Petrangeli »
« Chief Operating Officer »
(Printed name and title)
 
(Printed name and title)








